Exhibit 10.49

 

RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:

 

Mid-Peninsula Bank
c/o Greater Bay Bancorp
Attention:  Loan Servicing
2860 West Bayshore Road
Palo Alto, California 94303

 

 

SPACE ABOVE THIS LINE FOR RECORDER’S USE

 

 

FRESH CHOICE, INC.,

a Delaware corporation,

as Trustor,

 

to

 

GREATER BAY BANCORP,

a California corporation,

as Trustee,

 

for the benefit of

 

MID-PENINSULA BANK,

a California banking corporation,

as Beneficiary

 

 

COMMERCIAL DEED OF TRUST, FINANCING
STATEMENT, SECURITY AGREEMENT AND FIXTURE FILING
(WITH ASSIGNMENT OF RENTS AND LEASES)

 

Dated:  August 13, 2001

 

 

This instrument is a Commercial Deed of Trust, Financing Statement, Security
Agreement and Fixture Filing (with Assignment of Rents and Leases) of both real
and personal property, including fixtures.  This instrument contains provisions
accelerating the obligations hereby secured upon certain sales or further
encumbrances of the property hereby covered.


THIS COMMERCIAL DEED OF TRUST, FINANCING STATEMENT, SECURITY AGREEMENT AND
FIXTURE FILING (WITH ASSIGNMENT OF RENTS AND LEASES) (“Deed of Trust”) is made
the 13th day of August, 2001, by FRESH CHOICE, INC., a Delaware corporation,
whose address is 485 Cochran Circle, Morgan Hill, CA 95037 (“Trustor”), to
GREATER BAY BANCORP, a California corporation, whose address is 2860 West
Bayshore Road, Palo Alto, California 94303 (“Trustee”), for the benefit of
MID-PENINSULA BANK, a California banking corporation, whose address is
c/o Greater Bay Bancorp, Attention:  Loan Servicing, 2860 West Bayshore Road,
Palo Alto, California 94303 (“Beneficiary”).

WITNESSETH:

WHEREAS, Trustor has executed and delivered that certain Promissory Note Secured
by Deed of Trust of even date herewith payable to the order of Beneficiary in
the original maximum principal amount of Two Million Two Hundred Thousand and
No/100ths Dollars ($2,200,000.00) having a maturity date of September 2, 2008
(which promissory note, together with any and all extensions, substitutions,
modifications, replacements, rearrangements and/or renewals thereof, is
hereinafter referred to as the “Note”), with interest thereon at the rate set
forth in the Note and said principal amount and interest thereon maturing and
being payable in accordance with the terms and conditions provided in the Note;

WHEREAS, the total indebtedness and liabilities that are to be secured by this
Deed of Trust shall be as follows:

(i)            the aggregate principal amount of $2,200,000.00 with interest
thereon according to the terms of the Note;

(ii)           all other amounts payable by Trustor under the Note or this Deed
of Trust (the Note and this Deed of Trust, hereinafter collectively referred to
as the “Loan Documents”), in each case as the same may be amended, modified or
supplemented from time to time, including all sums, amounts and expenses which
Trustee or Beneficiary may, pay or incur under or in connection with any of the
Loan Documents;

(iii)          the performance of all other obligations and liabilities of
Trustor under or in connection with the Loan Documents; and

(iv)          any other indebtedness, obligation or agreement of Trustor when
evidenced or set forth in a document or instrument reciting that it is secured
by this Deed of Trust (all such amounts, obligations and liabilities described
in (i) through (iv) being hereinafter collectively referred to as the
“Obligations”); and

WHEREAS, it has been agreed that the payment and performance of the Obligations
shall be secured by a security interest in  certain property as hereinafter
described.


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
in order to secure the due and punctual payment in full by Trustor, whether at
stated maturity, by acceleration or otherwise, and performance of the
Obligations, Trustor does hereby irrevocably assign, give, grant, bargain, sell,
warrant, convey, mortgage, transfer, grant a security interest in, set over,
deliver, confirm and convey unto Trustee, in trust, with power of sale and right
of entry as hereinbelow provided, upon the terms and conditions of this Deed of
Trust, the following property described in Granting Clauses First through Sixth
below (hereinafter sometimes collectively referred to as the "Mortgaged
Property"):

Granting Clauses

All the present and future estate, right, title and interest of Trustor in, to
and under, or derived from:

Granting Clause First
Land

All that certain lot, piece or parcel of land owned or hereafter acquired by
Trustor located in the  Counties of Collin and Dallas, the State of Texas, as
more particularly described in Exhibit A attached hereto, as the description of
the same may be amended, modified or supplemented from time to time, and all and
singular the reversions or remainders in and to said land and the tenements,
hereditaments, transferable entitlements and development rights, easements (in
gross and/or appurtenant) existing as of the date hereof or arising thereafter,
agreements, rights-of-way or use rights (including alley, drainage,
horticultural, mineral, mining, water, oil and gas rights and any other rights
to produce or share in the production of anything therefrom or attributable
thereto), privileges, royalties and appurtenances to said land, now or hereafter
belonging or in anywise appertaining thereto, including any such right, title,
interest in, to or under any agreement or right granting, conveying or creating,
for the benefit of said land, any easement, right or license in any way
affecting said land and/or other land and in, to or under any streets, ways,
alleys, vaults, gores or strips of land adjoining said land or any parcel
thereof, or in or to the air space over said land, all rights of ingress and
egress with respect to said land, and all claims or demands of Trustor, either
at law or in equity, in possession or expectancy, of, in or to the same (all of
the foregoing hereinafter collectively referred to as the “Land”).

Granting Clause Second
Improvements

All buildings, structures, facilities and other improvements now or hereafter
located on the Land, and all building material, and fixtures of every kind and
nature now or hereafter located on the Land or attached to, contained in or used
in connection with any such buildings, structures, facilities or other
improvements, and all appurtenances and additions thereto and betterments,
renewals, substitutions and replacements thereof, owned by Trustor or in which
Trustor has or shall acquire an interest (all of the foregoing hereinafter
collectively referred to as the “Improvements”).


Granting Clause Third
Certain Equipment

To the extent that the same are not Improvements, all machinery, apparatus,
goods, inventory, equipment, materials, building materials, fittings, chattels
and tangible personal property, and all appurtenances and additions thereto and
betterments, renewals, substitutions and replacements thereof owned by Trustor
or in which Trustor has or shall acquire an interest, and now or hereafter
located on, attached to, contained in or used in connection with the properties
referred to in Granting Clause First, Second, Fifth or Sixth, or placed on any
part thereof, though not attached thereto (all of the foregoing hereinafter
collectively referred to as the “Equipment”), including without limitation all
screens, awnings, shades, blinds, curtains, draperies, carpets, rugs, furniture
and furnishings, heating, lighting, air conditioning, refrigerating,
incinerating and/or compacting plants, systems and equipment, hoists, stoves,
ranges, vacuum and other cleaning systems, call systems, sprinkler systems and
other fire prevention and extinguishing apparatus and materials, motors,
machinery, pipes, ducts, conduits, dynamos, engines, compressors, generators,
boilers, stokers, furnaces, pumps, tanks, appliances, equipment and fittings
(the Land, the Improvements and the Equipment hereinafter collectively referred
to as the “Premises”); all contract rights of Trustor in construction contracts,
plans and specifications and architects agreements arising out of the
improvement of the Premises, all permits, licenses, franchises, certificates and
other rights and privileges obtained in connection with the Premises; and all
proceeds, substitutions and replacements of all of the foregoing.  Trustor
hereby grants to Trustee and Beneficiary, a security interest in and to all of
Trustor’s present and future “equipment” (as defined in the Uniform Commercial
Code of the State of Texas), to the extent that such equipment that may be now
owned or hereafter acquired by Trustor and located on the Premises, and Trustee
and Beneficiary shall have, in addition to all rights and remedies provided
herein and in the Loan Documents, all of the rights and remedies of a “secured
party” under said Uniform Commercial Code.  This Deed of Trust constitutes and
shall be deemed to be a “security agreement” for all purposes of said Uniform
Commercial Code.  It is agreed that all Equipment is part and parcel of the Land
and the Improvements and appropriated to the use thereof and, whether affixed to
the Land and/or the Improvements or not, shall, for purposes of this Deed of
Trust be deemed conclusively to be real estate and mortgaged or otherwise
conveyed or encumbered hereby. Notwithstanding any other provision of this Deed
of Trust, the security interests of Trustee and/or Beneficiary shall not extend
to, and the terms "Equipment," "Premises," "Improvements,"and "Mortgaged
Property" shall not include any of the following: (a) Trustor's interests in any
property that is the subject of a lease or lending agreement related to the
financing of such property; or (b) Trustor's  interests in any dishwashing
equipment, point-of-sale equipment or similar equipment and machinery.

Granting Clause Fourth
Leasehold and Other Contractual Interests

All the leases, subleases, lettings and licenses of and all other contracts,
bonds and agreements affecting the Premises and/or any other property or rights
conveyed or encumbered hereby, or any part thereof, now or hereafter entered
into, and all amendments, modifications, supplements, additions, extensions and
renewals thereof (all of the foregoing hereinafter collectively called the
“Leases” regardless of how the same may otherwise be denominated), and all
right, title and interest of Trustor thereunder, including cash and securities
deposited thereunder and any rights of first refusal with respect thereto (as
down payments, security deposits, or otherwise), the right to receive and
collect the rents, security deposits, income, proceeds, earnings, royalties,
revenues, issues and profits payable thereunder, including cash and securities
deposited thereunder and any rights of first refusal with respect thereto (as
down payments, security deposits, or otherwise), the right to receive and
collect the rents, security deposits, income, proceeds, earnings, royalties,
revenues, issues and profits payable thereunder including all revenues, moneys,
funds, accounts receivables, operating revenues, accounts and any other item or
thing relating to the payment of or right to receive such revenues, moneys,
funds, accounts receivables, operating revenues, accounts or other items or
things arising out of or generated in connection with the operation, use,
occupancy, concession, license, renting, leasing, letting or providing of the
Premises, or any part thereof (including, without limitation, termination
payments, damages or other payments in lieu thereof), and the right to enforce,
whether at law or in equity or by any other means, all provisions and options
thereof or thereunder (all of the foregoing hereinafter collectively called the
“Rents” regardless of how the same may be otherwise denominated), and the right
to apply the same to the payment and performance of the Obligations.


Granting Clause Fifth
Other and After Acquired Property

Any and all undisbursed loan funds, any loan funds or other moneys held in
escrow or other accounts at the request or as a requirement of Beneficiary, any
and all other property, which may from time to time be subjected to the lien
hereof by Trustor through a supplement or amendment to this Deed of Trust, or by
anyone on its behalf or with its consent, or which may come into the possession
of or be subject to the control of Trustee or Beneficiary pursuant to this Deed
of Trust, it being the intention and agreement of Trustor that all such property
shall thereupon be subject to the lien and security interest of this Deed of
Trust as if such property were now owned by Trustor and conveyed or encumbered
hereby or pursuant hereto, and as if such property were specifically described
in this Deed of Trust and conveyed or encumbered hereby or pursuant hereto, and
Trustee and Beneficiary are hereby authorized to receive any and all such
property as security hereunder, subject to the provisions of this Deed of Trust.

Granting Clause Sixth
Proceeds and Awards

All unearned premiums, accrued, accruing or to accrue under insurance policies
now or hereafter obtained by Trustor with respect to the property described in
these Granting Clauses, all proceeds (including funds, accounts, deposits,
instruments, general intangibles, notes or chattel paper) of the conversion,
voluntary or involuntary, of any of the property described in these Granting
Clauses into cash or other liquidated claims, including proceeds of hazard,
title and other insurance and proceeds received pursuant to any sales or rental
agreements of Trustor in respect of the property described in these Granting
Clauses, and all judgments, damages, awards, settlements and compensation
(including interest thereon) heretofore or hereafter made to the present and all
subsequent owners of the Premises and/or any other property or rights conveyed
or encumbered hereby for any injury to or decrease in the value thereof for any
reason, or by any governmental or other lawful authority for the taking by
eminent domain, condemnation or otherwise of all or any part thereof, including
awards for any change of grade of .


TO HAVE AND TO HOLD, all and singular the Mortgaged Property, whether now owned
or leased or hereafter acquired and whether now or hereafter existing, together
with all rights, privileges and appurtenances thereunto belonging, unto Trustee
and Beneficiary, forever, for the uses and purposes herein set forth, subject
however to the provisions of Article 7 hereof.

AND Trustor covenants with and represents and warrants to and agrees with
Trustee and Beneficiary as follows:

ARTICLE 1
REPRESENTATIONS AND WARRANTIES OF TRUSTOR

Trustor hereby represents and warrants, in respect of itself and the Mortgaged
Property set forth in the Granting Clauses, as follows:

1.1           Warranty of Title.  (i) Trustor has and will continue to have
good, marketable and insurable fee simple title to the Land and Improvements
free and clear of all liens, charges and encumbrances of every kind and
character, subject only to such exceptions as may be approved in writing by
Beneficiary (“Permitted Exceptions”) and any of the following liens, charges and
encumbrances arising after the date of recordation of this Deed of Trust and,
with the sole exception of taxes, assessments and governmental charges in the
nature of taxes, junior and subordinate hereto:  (a) any lien for taxes,
assessments or other governmental charges which are not delinquent or which are
being contested in good faith by appropriate proceedings pursuant to
Section 2.7.6 hereof, (b) any mechanic’s or other involuntary lien which is
being contested in good faith by appropriate proceedings pursuant to the
provisions of Section 2.6.1 hereof (collectively “Future Permitted Exceptions”),
and (c) any Leases, licenses or other occupancy agreements relating to a portion
of the Land and/or the Improvements either approved by Beneficiary or not
requiring the approval of Beneficiary in accordance with the express terms
hereof; (ii) Trustor has and will continue to havefull power and lawful
authority to encumber and convey the Premises as provided herein; (iii) Trustor
owns and will own all Land and Improvements free and clear of all liens, charges
and encumbrances of every kind and character, subject only to the Permitted
Exceptions, Future Permitted Exceptions and the exceptions described in
Section 1.1(i)(c) above; (iv) this Deed of Trust is and will continue to remain
a valid and enforceable first mortgage lien on and security interest in, the
Land and Improvements subject to Permitted Exceptions, Future Permitted
Exceptions and the exceptions described in Section 1.1(i)(c) above; and
(v) Trustor hereby warrants and will forever warrant and defend such title and
the validity, enforceability and priority of the lien and security interest
hereof against the claims of all persons and parties whomsoever other than
thosoever other than those relating to Permitted Exceptions, Future Permitted
Exceptions and the exceptions described in Section 1.1(i)(c ) above.  Trustor’s
obligations under this Section 1.1 shall terminate only upon full payment in
lawful currency of the United States of America of all of the Obligations.


1.2           Operation of the Premises.  (i) Trustor has or will have at the
appropriate times, and will maintain all necessary certificates, licenses,
authorizations, registrations, permits and/or approvals reasonably necessary for
the operation of all or any part of the Premises, whether now or hereafter
constructed upon the Land, and the conduct of Trustor’s business at the
Premises, including, where appropriate, one or more Permanent Certificates of
Occupancy and Board of Fire Underwriters Certificates for those portions of the
Improvements which have been completed as of the date hereof, if any, and all
required zoning ordinance, building code, subdivision, land use, environmental
and other similar permits or approvals, all of which, to Trustor’s knowledge,
are as of the date hereof in full force and effect and not subject to any
revocation, amendment, release, suspension or forfeiture, (ii) promptly upon
request by Trustee and/or Beneficiary, Trustor shall deliver to Trustee and
Beneficiary copies of all of the same, (iii) the Premises and the present use
and/or occupancy of the Premises comply with, and, at all times in the future,
shall comply with any of the applicable zoning ordinances, building codes,
subdivision laws, certificates of occupancy, environmental laws and other
similar applicable laws and regulations, and (iv) Trustor has direct access
adequate for all present and intended uses of the Premises from public roads to
the Land and the Improvements.  Trustor’s obligations under this Section 1.2 to
maintain all necessary certificates, licenses, authorizations, registrations,
permits and/or approvals necessary for the operation of all or any part of the
Premises, and all required zoning ordinance, building code, subdivision, land
use, environmental and other similar permits or approvals shall not be deemed to
require Trustor to comply with future or purely prospective zoning ordinance or
building codes except to the extent that such ordinances or codes, by their
terms, require compliance by Trustor in order to maintain normal and customary
operation of the Premises.

1.3           Status of the Premises.  (i) In the event that the Premises are
ever deemed to be located in an area identified by the Secretary of Housing and
Urban Development or a successor thereto, or other appropriate authority
(governmental or private), as an area having special flood hazards pursuant to
the terms of the National Flood Insurance Act of 1968, or the Flood Disaster
Protection Act of 1973, as amended, or any successor law, Trustor will obtain
and maintain the insurance for the Premises as specified in Section 2.3.1(c)
hereof; (ii) the Premises are or at the appropriate times will be served by all
utilities reasonably required for the use thereof as a restaurant; (iii) all
streets necessary to serve the Land and the Improvements for the use thereof as
herein contemplated have been or will be timely completed and are or will be
timely serviceable and have been or will be timely dedicated and accepted for
maintenance by the appropriate governmental entities; and (iv) the Premises are
free from damage caused by fire or other casualty.

ARTICLE 2
COVENANTS OF TRUSTOR

Trustor covenants and agrees, in respect of itself and the Premises set forth in
the Granting Clauses relating to it, as follows:

2.1           General Covenants.

2.1.1        Payment of Obligations.  Trustor shall punctually pay when due and
perform the Obligations.


2.1.2        Further Assurances.  Trustor will, at Trustor’s sole cost and
expense and at the reasonable request of Trustee or Beneficiary, (i) promptly
correct any defect or error which may be discovered in the contents of the Loan
Documents which Trustor is a party to or in the execution, acknowledgment or
recordation thereof, (ii) promptly do, execute, acknowledge and deliver, any and
all such further acts, deeds, conveyances, mortgages, deeds of trust, trust
deeds, assignments, estoppel certificates, financing statements and
continuations thereof, notices of assignment and of security interest,
transfers, certificates, assurances and other instruments as Trustee and/or
Beneficiary may reasonably require from time to time in order to carry out more
effectively the purposes of this Deed of Trust, to subject to the lien and
security interest hereby created any of Trustor’s properties, rights or
interests covered or now or hereafter intended to be covered hereby, to perfect
and maintain said lien and security interest, and to better assure, convey,
grant, assign, transfer and confirm unto Trustee and/or Beneficiary the rights
granted or now or hereafter intended to be granted to Trustee and/or Beneficiary
hereunder or under any other instrument executed in connection with this Deed of
Trust or which Trustor may be or become bound to convey, mortgage or assign to
Trustee and/or Beneficiary in order to carry out the intention or facilitate the
performance of the provisions of this Deed of Trust; provided however, that
nothing contained in this Section 2.1.2 shall be construed to permit Beneficiary
to unilaterally require a substantive change in the substantive terms and
conditions of the Loan Documents.

2.1.3        Recordation and Re-Recordation of Deed of Trust.  Trustor will, at
the reasonable request of Trustee or Beneficiary, promptly record and re-record,
file and refile and register and re-register this Deed of Trust, any financing
or continuation statements and every other instrument in addition or
supplemental to any thereof that shall be required by any present or future law
in order to perfect and maintain the validity, effectiveness and priority of
this Deed of Trust and the lien and security interest intended to be created
hereby, or to subject after acquired property of Trustor to such lien and
security interest, in such manner and places and within such times as may be
reasonably necessary to accomplish such purposes and to preserve and protect the
rights and remedies of Trustee and Beneficiary.  Trustor will furnish to Trustee
and Beneficiary evidence reasonably satisfactory to Trustee and Beneficiary of
every such recording, filing or registration.  Trustee or Beneficiary may file
copies or reproductions of this instrument as financing statements at any time
and from time to time at Trustee’s or Beneficiary’s option without further
authorization from Trustor.

2.1.4        Defense of Title and Litigation.  If the lien, security interest,
validity, enforceability or priority of this Deed of Trust, or if title or any
of the rights of Trustee and/or Beneficiary in or to the Mortgaged Property,
shall be endangered, or shall be attacked directly or indirectly, or if any
action or proceeding is instituted against Trustor or Trustee and/or Beneficiary
with respect thereto, Trustor will promptly notify Trustee and Beneficiary
thereof and will diligently endeavor to cure any defect which may be developed
or claimed, and will take all necessary and proper steps for the defense of such
action or proceeding, including the employment of counsel, the prosecution or
defense of litigation and, subject to Beneficiary’s approval, the compromise,
release or discharge of any and all adverse claims.  Trustee and/or Beneficiary
(whether or not named as a party to such actions or proceedings) are hereby
authorized and empowered (but shall not be obligated) to take such additional
steps as they may deem necessary or proper for the defense of any such action or
proceeding or the protection of the lien, security interest, validity,
enforceability or priority of this Deed of Trust or of such title or rights,
including the employment of counsel, the prosecution or defense of litigation,
the compromise, release or discharge of such adverse claims, the purchase of any
tax title and the removal of such prior liens and security interests.  Trustor
shall, on demand, reimburse Trustee and Beneficiary for all reasonable expenses
(including reasonable attorneys’ fees and disbursements) incurred by either of
them in connection with the foregoing matters, and the party incurring such
expenses shall be subrogated to all rights of the person receiving such
payment.  All such costs and expenses of Trustee and/or Beneficiary, until
reimbursed by Trustor, shall be part of the Obligations and shall bear interest
from the date of advance at the Default Rate (as defined in the Note) and shall
be deemed to be secured by this Deed of Trust.


2.2           Operation and Maintenance.

2.2.1        Repair and Maintenance.  Trustor will operate and maintain the
Premises in good order, repair and operating condition, will promptly make all
necessary repairs, renewals, replacements, additions and improvements thereto,
interior and exterior, structural and nonstructural, foreseen and unforeseen, or
otherwise necessary to insure that the same as part of the security under this
Deed of Trust shall not in any way be materially impaired or materially
diminished, and will not cause or allow any of the Land, the Improvements and/or
the Equipment to be misused or wasted or to deteriorate, reasonable wear and
tear excepted.  No material part of the Improvements shall be removed,
demolished or structurally altered, nor shall any new building, structure,
facility or other material improvement be constructed on the Land without
Beneficiary’s consent which shall not be unreasonably withheld, conditioned or
delayed.

2.2.2        Replacement of Equipment.  Trustor will keep the Land and the
Improvements reasonably equipped in accordance with reasonable custom and
practice for businesses such as Trustor's and will replace all worn out or
obsolete Equipment with fixtures or personal property comparable theretoto the
extent such replacement is consistent with reasonable custom and practice for
businesses such as Trustor's, and will not, without Beneficiary’s consent,
remove from the Land or the Improvements any fixtures or personalty covered by
this Deed of Trust except: (a) in the ordinary course of Trustor’s business; and
(b) where such removal could not reasonably be expected to have a material
adverse effect on the value of Beneficiary's security interest in the Premises;
or (c) such removal is consistent with reasonable custom and practice for
businesses such as Trustor's,unless the same is replaced by Trustor with an
article of equal suitability and value when replaced, owned by Trustor free and
clear of any lien or security interest (other than Permitted Exceptions, Future
Permitted Exceptions and the lien created by this Deed of Trust).

2.2.3        Compliance With Laws.  Trustor will perform and comply promptly
with, and cause the Premises to be maintained, used and operated in accordance
with, any and all (i) present and future laws, ordinances, rules, regulations,
reports and requirements of every duly constituted governmental or
quasi-governmental authority or agency applicable to Trustor or the Premises,
including, without limitation, any subdivision agreement, improvements agreement
or development agreement relating to the Premises, all laws and regulations
under the Subdivision Map Act and the Subdivided Lands Act, all applicable
federal, state and local laws pertaining to air and water quality, hazardous
waste, waste disposal, air emissions and other environmental matters, all zoning
and other land use matters, and utility availability and the rules, regulations
and ordinances of all state and municipal governments whose rules, regulations
and ordinances are applicable to the Premises, the United States Environmental
Protection Agency and all applicable federal, state and local agencies and
bureaus, (ii) similarly applicable orders, rules and regulations of any
regulatory, licensing, accrediting, insurance underwriting or rating
organization or other body exercising similar functions, (iii) similarly
applicable duties or obligations of any kind imposed under any Permitted
Exception or Future Permitted Exception or otherwise by law, covenant,
condition, agreement or easement, public or private, and (iv) policies of
insurance at any time in force with respect to the Premises; provided, however,
Trustor shall have the right in good faith, and upon advance written notice
thereof to Beneficiary, to contest or object to any such law, requirement or
obligation by appropriate administrative or judicial proceedings.  In the event
that failure to comply will result in a lien or charge on the Premises that is
not a Permitted Exception or a Permitted Future Exception, Trustor shall provide
Beneficiary with assurances satisfactory to Beneficiary that such lien or charge
will be satisfied prior to the foreclosure thereof.  If there is an adverse
conclusion with respect to any such contest represented by a final judgment,
decree or determination which may not be or is otherwise not appealed by
Trustor, Trustor shall thereafter comply with any such law, requirement or
obligation.  If Trustor receives any notice that Trustor or the Premises is in
default under or is not in compliance with any of the foregoing, or notice of
any proceeding initiated under or with respect to any of the foregoing, Trustor
will promptly furnish a copy of such notice to Beneficiary.


2.2.4        Zoning, Title Matters.  Trustor will not, without the consent of
Beneficiary, (i) initiate or support any zoning reclassification of the Land or
the Improvements, seek any variance under existing zoning ordinances applicable
to the Land or the Improvements or use or permit the use of the Premises in a
manner which would result in such use becoming a non–conforming use under
applicable zoning ordinances, (ii) modify, amend or supplement any of the
Permitted Exceptions, (iii) impose any restrictive covenants or encumbrances
upon the Premises, execute or file any subdivision or parcel map affecting the
Land or the Improvements or consent to the annexation of the Land or the
Improvements to any municipality or (iv) permit or suffer the Premises to be
used by the public or any person in such manner as might make possible a claim
of adverse usage or possession or of any implied dedication or easement.

2.2.5        Leasing.  Trustor shall not execute or enter into any Lease of the
Mortgaged Property or any portion thereof or any interest therein without the
advance written consent of Beneficiary as to the form and substance thereof and
the acceptability of the tenant, which consent may be withheld in Beneficiary's
sole discretion.  Trustor shall on demand execute such further assignments to
Beneficiary of all such Leases and rents, issues, profits or moneys to be
generated thereby as Beneficiary may require and deliver to Beneficiary a fully
executed original of any or all such Leases.  All Leases shall contain a
non-disturbance and attornment provision acceptable to Beneficiary in its sole
discretion.

2.2.6        Management Agreements.  Upon the occurrence and during the
continuance of an Event of Default hereunder, Beneficiary shall have the right
and option to terminate any management agreement, contract or agents/managers
responsible for the property management of the Mortgaged Property if said
property management is, in Beneficiary’s reasonable judgment, unsatisfactory in
any respect.


2.3           Insurance.

2.3.1        Casualty Insurance.  As a material inducement to Beneficiary to
make the loan evidenced bythe Note, Trustor will keep the Premises insured for
the benefit of Trustee and Beneficiary as follows notwithstanding any local,
state or federal laws which may detrimentally affect Trustor’s ability to obtain
or may materially increase the cost of such insurance coverage:

(a)           against damage or loss by fire and such other hazards (including
lightning, windstorm, hail, explosion, riot, riot attending a strike, civil
commotion, vandalism, malicious mischief, aircraft, vehicle and smoke) as are
covered by the broadest form of extended coverage endorsement as is available
from time to time, in an amount not less than the full insurable value (as
defined in Section 2.3.8) of the property insured, with a deductible amount not
to exceed an amount satisfactory to Beneficiary;

(b)           rent or business interruption or use and occupancy insurance on
such basis and in such amounts and with such deductibles as shall be
satisfactory to Beneficiary;

(c)           against damage or loss by flood if the Premises are located in an
area identified by the Secretary of Housing and Urban Development or any
successor thereto or other appropriate authority (governmental or private) as an
area having special flood hazards and in which flood insurance has been made
available under the National Flood Insurance Act of 1968 or the Flood Disaster
Protection Act of 1973, as amended, modified, supplemented or replaced from time
to time, on such basis and in such amounts as shall be required by Beneficiary;

(d)           against damage or loss from  sprinkler system leakage;

(e)           during the period of any alteration, construction, or replacement
of the Improvements, or any substantial portion thereof, a standard builder’s
risk policy with extended coverage for an amount at least equal to the full
insurable value of the Improvements and the Equipment and worker’s compensation,
in statutory amounts; and

(f)            against damage or loss by earthquake, in an amount and with a
deductible, satisfactory to Beneficiary, if such insurance is required by
Beneficiary in the exercise of its business judgment in light of the commercial
real estate practices existing at the time the insurance is issued and in the
County where the Premises are located.

2.3.2        Liability Insurance.  Trustor shall procure and maintain worker’s
compensation for Trustor’s employees and comprehensive general liability
insurance covering Trustor, Trustee and the Beneficiary against claims for
bodily injury or death or property damage occurring in, upon or about or
resulting from the Premises, or any street, drive, sidewalk, curb or passageway
adjacent thereto, in standard form and with such insurance company or companies
and in such amounts as may be acceptable to the Beneficiary, which insurance
shall include blanket contractual liability coverage which insures contractual
liability under the indemnification set forth in Section 4.3 of this Deed of
Trust (but such coverage or the amount thereof shall in no way limit such
indemnification).


2.3.3        Other Insurance.  Trustor, at Beneficiary’s request, will procure
and maintain such other insurance or such additional amounts of insurance,
covering Trustor or the Premises, as is customary for businesses such as
Trustor's.

2.3.4        Form of Policy.  All insurance required under this Section shall be
paid timely in accordance with the terms thereof and the policies therefor shall
contain such provisions, endorsements and expiration dates, as Beneficiary shall
from time to time reasonably request, and shall be in such form and amounts, and
be issued by such insurance companies doing business in the State of Texas as
shall be reasonably approved by Beneficiary.  Without limiting the foregoing,
all such policies shall contain a waiver of subrogation endorsement.  All such
policies shall provide that the same shall not be canceled, amended or
materially altered (including by reduction in the scope or limits of coverage)
without at least thirty (30) days’ prior written notice to Beneficiary.  If a
policy required under this Section contains a coinsurance or average clause,
such policy shall include a Stipulated Value or Agreed Amount endorsement.

2.3.5        Duplicate Originals or Certificates.  Duplicate original policies
evidencing the insurance required under this Section and any additional
insurance which shall be taken out on the Premises by or on behalf of Trustor
shall be deposited with and held by Beneficiary and, in addition, Trustor will
deliver to Beneficiary (i) receipts evidencing payment of all premiums thereon
and (ii) duplicate original renewal policies or a binder thereof with evidence
satisfactory to Beneficiary of payment of all premiums thereon, at least thirty
(30) days prior to the expiration of each such policy.  In lieu of the duplicate
original policies provided herein to be delivered to Beneficiary, Trustor may
deliver an underlayer of any blanket policy, and Trustor may also deliver
original certificates from the issuing insurance company or broker, evidencing
that such policies are in full force and effect and containing information
which, in Beneficiary’s reasonable judgment, is sufficient to allow Beneficiary
to determine whether such policies comply with the requirements of this
Section.  Beneficiary shall be expressly entitled to rely on any insurance
certificate and such certificate shall name Beneficiary as an additional insured
or loss payee.

2.3.6        No Separate Insurance.  Trustor shall not carry separate or
additional insurance concurrent in form or contributing in the event of loss
with that required under this Section unless endorsed in favor of Trustee and
the Beneficiary in accordance with the requirements of this Section and
otherwise approved by Beneficiary in all respects.

2.3.7        Transfer of Title.  In the event of foreclosure of this Deed of
Trust or other transfer of title or assignment of the Premises in
extinguishment, in whole or in part, of the Obligations, all right, title and
interest of Trustor in and to all policies of insurance required under this
Section or otherwise then in force with respect to the Premises and all proceeds
payable thereunder and unearned premiums thereon shall immediately vest in the
purchaser or other transferee of the Premises, but only to the extent of any
deficiency following such sale.

2.3.8        Replacement Cost.  For purposes of this Section, the term “full
insurable value” shall mean the actual cost of replacing the property in
question, without allowance for depreciation, as determined from time to time
(but not more often than once every calendar year) by the insurance company or
companies holding such insurance or, upon request by Beneficiary, by appraisal
made by an appraiser, engineer, architect or contractor proposed by Trustor and
approved by said insurance company or companies and Beneficiary.  The cost of
such appraisal shall be paid by Trustor.


2.3.9        Approval Not Warranty.  No approval by Beneficiary of any insurer
shall be construed to be a representation, certification or warranty of its
solvency and no approval by Beneficiary as to the amount, type and/or form of
any insurance shall be construed to be a representation, certification or
warranty of its sufficiency.

2.4           Damage and Destruction.

2.4.1        Trustor's Obligations.  In the event of any damage to or loss or
destruction of the Premises, Trustor shall (i) promptly notify Beneficiary of
such event; (ii) take such steps as shall be necessary to preserve any undamaged
portion of the Premises; and (iii) unless otherwise instructed by Beneficiary
shall, regardless of whether the insurance proceeds, if any, shall be sufficient
for the purpose, promptly (and in any event, prior to the date on which any
tenant under any Lease, as defined herein, shall be entitled to cancel or
terminate said Lease because of any such damage, loss or destruction) commence
and diligently pursue to completion the restoration, replacement and rebuilding
of the Premises as nearly as possible to their value, condition and character
immediately prior to such damage, loss or destruction and in accordance with
plans and specifications approved, and with other provisions for the
preservation of the security hereunder established, by Beneficiary, which
approval shall not be unreasonably withheld or delayed.

2.4.2        Beneficiary's Rights; Application of Proceeds.  In the event that
any portion of the Premises is so damaged, destroyed or lost, and any such
damage, destruction or loss is covered, in whole or in part, by insurance
described in Section 2.3, then the following provisions shall apply:

(a)           If an Event of Default has occurred hereunder and is continuing,
(A) Beneficiary may, but shall not be obligated to, make proof of loss if not
made promptly by Trustor, and Beneficiary is hereby authorized and empowered by
Trustor to settle, adjust or compromise any claims for damage, destruction or
loss thereunder unless the proposed amount of proceeds from such claims exceeds
the then outstanding amount of the Obligations, and (B) each insurance company
concerned is hereby authorized and directed to make payment therefor directly to
Beneficiary, to be applied, at Beneficiary’s option, to the Obligations then
secured hereby, in such order as Beneficiary may determine in its sole
discretion.  Unless otherwise required by law, such application to the
Obligations by Beneficiary of such payments shall not, by itself, cure or waive
any Event of Default hereunder or notice of default under this Deed of Trust or
any other Loan Document or invalidate any act done pursuant to such notice.

(b)           If no Event of Default hereunder has occurred and is continuing,
and if such proceeds are reasonably expected to be $50,000 or less, Trustor
shall be entitled to receive all such proceeds and shall apply such proceeds to
the restoration, replacement, and rebuilding of that portion of the Premises so
damaged, destroyed or lost to as nearly the same condition, character and value
as may have existed prior to such damage, destruction or loss, with such changes
or alterations as may be required to conform to applicable law.


(c)           (i)            If such proceeds are reasonably expected to exceed
$50,000 and if an Event of Default has not occurred hereunder and is not
continuing, Beneficiary shall apply all such insurance proceeds to the
restoration, replacement and rebuilding of the damaged portion of the Premises,
and such restoration, replacement and rebuilding shall be accomplished, upon
satisfaction of each and all of the following conditions:  (i) except as
provided in (ii) below, Beneficiary shall be satisfied that by the expenditure
of such insurance proceeds the Premises will be fully restored within a
reasonable period of time to its value immediately preceding the loss or damage,
free and clear of all liens and encumbrances, except the lien of this Deed of
Trust, the Permitted Exceptions and the Future Permitted Exceptions and such
other liens as are specifically approved by Beneficiary in writing under this
Deed of Trust; (ii) in the event such proceeds shall be insufficient to restore
or rebuild the Premises, Trustor shall deposit promptly with Beneficiary funds
which, together with the insurance proceeds, shall be sufficient in
Beneficiary’s judgment to restore and rebuild the Premises; (iii) Trustor shall
make reasonable efforts to obtain a waiver of the right of subrogation from any
insurer under such policies of insurance who, at that time, claims that
liability exists as to Trustor or the then owner or the assured under such
policies; (iv) the excess of such insurance proceeds above the amount necessary
to complete such restoration and compensate Trustor for all other insured losses
shall be applied on account of the Obligations (first to interest and other
charges due under the Note, then to expenses reimbursable to Beneficiary and
then to the principal amount due under the Note in inverse order of maturity);
(v) Beneficiary reviews and approves in writing the plans and specifications for
the restoration work and Beneficiary receives written evidence satisfactory to
Beneficiary that the same have been approved by all governmental authorities
having jurisdiction; (vi) Trustor shall have furnished to Beneficiary, for
Beneficiary’s approval, a detailed budget and cost breakdown for said
restoration work signed by Trustor and describing the nature and type of
expenses and amounts thereof estimated by Trustor for said restoration work
including, but not limited to, the cost of material and supplies, architect and
designer fees, general contractors’ fees, and the anticipated monthly
disbursement schedule, and Beneficiary shall have given to Trustor written
approval of such budget and cost breakdown (if Trustor determines at any time
that its actual expenses differ or will differ from its estimated budget, it
will so advise Beneficiary promptly); (vii) Trustor has delivered to Beneficiary
evidence satisfactory to Beneficiary that all Leases existing at the time of the
loss or damage will remain in full force and effect subject only to abatement of
rent in accordance with the terms of the Leases until completion of such repair
and restoration, and (viii) in Beneficiary’s reasonable judgment, such
restoration work can be completed at least six (6) months prior to the maturity
of the Note.

(ii)           In the event any of the conditions in Section 2.4.2(c)(i) are not
or cannot be satisfied, then such insurance proceeds shall be disposed of as
provided in Section 2.4.2(a) above.

(iii)          Under no circumstances shall Beneficiary become obligated to take
any action to restore the Premises; all proceeds released or applied by the
Beneficiary to the restoration of the Premises pursuant to the provisions of
this Section shall be released and/or applied on the cost of restoration
(including within the term “restoration” any repair, reconstruction or
alteration) as such restoration progresses and upon the delivery to Beneficiary
of such title insurance endorsements as Beneficiary may reasonably require, in
amounts which shall equal ninety percent (90%) of the amounts from time to time
certified by an architect approved by Beneficiary to have been incurred in such
restoration of any and all of the Premises (i.e., 90% of the total amount
expended by the contractor for the project under a contract approved by
Beneficiary and billed by the contractor to Trustor) and performed by a
contractor reasonably satisfactory to Beneficiary and who shall furnish such
corporate surety bond, if any, as may be reasonably required by Beneficiary, in
accordance with the plans and specifications therefor approved by Beneficiary
and the remaining ten percent (10%) upon completion of such restoration and
delivery to Beneficiary of evidence reasonably satisfactory to Beneficiary that
no mechanics’ lien exists with respect to the work of such restoration; that the
restoration work has been completed and fully paid for in accordance with plans
and specifications for said work approved by Beneficiary; and that all Leases
existing at the time the loss or damage occurred are in full force and effect
with all tenants in possession and paying full rental under the Leases; and that
all governmental approvals required for the Premises have been obtained and the
same are in form and substance satisfactory to Beneficiary.


(iv)          If within a reasonable period of time after the occurrence of any
loss or damage to the Premises, Trustor shall not have submitted to Beneficiary
and received Beneficiary’s approval of plans and specifications for the repair,
restoration or rebuilding of such loss or damage or shall not have obtained
approval of such plans and specifications from all governmental authorities
whose approval is required, or if, after such plans and specifications are
approved by Beneficiary and by all such governmental authorities, Trustor shall
fail to commence promptly such repair, restoration or rebuilding, or if
thereafter Trustor fails to carry out diligently such repair, restoration or
rebuilding or is delinquent in the payment to mechanics, materialmen or others
of the costs incurred in connection with such work, or if any other condition of
this Section is not satisfied within a reasonable period of time after the
occurrence of any such loss or damage, then Beneficiary may, in addition to all
other rights herein set forth, at Beneficiary’s option, (A) declare that an
Event of Default has occurred and/or dispose of such proceeds as provided in
Section 2.4.2(a) above, and/or (B) Beneficiary, or any lawfully appointed
receiver of the Premises may at their respective options, perform or cause to be
performed such repair, restoration or rebuilding, and may take such other steps
as they deem advisable to carry out such repair, restoration or rebuilding, and
may enter upon the Premises for any of the foregoing purposes, and Trustor
hereby waives, for itself and all others holding under it, any claim against
Beneficiary and such receiver (other than a claim based upon the alleged gross
negligence or intentional misconduct of Beneficiary or any such receiver)
arising out of anything done by them or any of them pursuant to this Section and
Beneficiary may in its discretion apply any insurance or condemnation proceeds
held by it to reimburse itself and/or such receiver for all amounts expended or
incurred by it in connection with the performance of such work, including
attorneys’ fees, and any excess costs shall be paid by Trustor to Beneficiary
and Trustor’s obligation to pay such excess costs shall be secured by the lien
of this Deed of Trust and shall bear interest at the Default Rate set forth in
the Note, until paid.

(d)           Nothing herein, and no authority given to Trustor to repair,
rebuild or restore the Premises or any portion thereof, shall be deemed to
constitute Trustor the agent of Beneficiary for any purpose, or to create,
either expressly or by implication, any liens or claims or rights on behalf of
laborers, mechanics, materialmen or other lien holders which could in any way be
superior to the lien or claim of Beneficiary, or which could be construed as
creating any third party rights of any kind or nature to the insurance funds. 
At reasonable times during the work of restoration, and upon reasonable notice,
Beneficiary, either personally or by duly authorized agents, shall have the
right to enter upon the Premises for inspection of the work.  Trustor expressly
assumes all risk of loss, including a decrease in the use, enjoyment or value,
of the Premises from any casualty whatsoever, whether or not insurable or
insured against.


2.4.3        Effect of the Indebtedness.  Any reduction in the Obligations
resulting from the application to the Obligations of insurance proceeds pursuant
to this Section 2.4 shall be deemed to take effect only on the date of receipt
by Beneficiary of such proceeds and the application of such proceeds to the
Obligations; provided that if prior to the receipt by Beneficiary of such
proceeds, the Mortgaged Property shall have been sold on foreclosure of this
Deed of Trust, or shall have been transferred by deed in lieu of foreclosure of
this Deed of Trust, notwithstanding any limitation on Trustor’s liability
contained herein or in the Note or the other Loan Documents, Beneficiary shall
have the right to receive the same to the extent of any deficiency following
such sale or conveyance, together with attorneys’ fees and disbursements
incurred by Trustee and Beneficiary in connection with the collection thereof.

2.5           Condemnation.

2.5.1        Trustor's Obligations:  Proceedings.  Trustor, promptly upon
obtaining knowledge of any pending or threatened institution of any proceedings
for the condemnation of the Premises, or any part thereof or interest therein,
or of any right of eminent domain, or of any other proceedings arising out of
injury or damage to or decrease in the value of the Premises (including a change
in grade of any street), or any part thereof or interest therein (collectively
referred to herein as “Condemnation”), will notify Beneficiary of the threat or
pendency thereof and the following provisions shall apply:

2.5.2        Beneficiary's Rights to Proceeds.  If the amount of all
compensation, awards, proceeds and other payments or relief in connection with
such Condemnation, including, without limitation, proceeds of sale in lieu of
Condemnation, made or granted to Trustor (collectively the “Proceeds”) is
reasonably expected to be in excess of $50,000, all Proceeds and all judgments,
decrees and awards for injury or damage to the Premises are hereby assigned to
Beneficiary and shall be paid to Beneficiary to be held and disbursed as
hereinafter set forth.  Trustor agrees to execute and deliver such further
assignments thereof as Beneficiary may request and authorizes Beneficiary to
collect and receive the same, to give receipts and acquittances therefor, and to
appeal from any such judgment, decree or award unless the proposed or actual
amount of such Proceeds exceeds the then outstanding amount of the Obligations.

2.5.3        Application of Proceeds; Total Taking.  In the event of a
Condemnation of all or substantially all of the Premises or, without regard to
the portion of the Premises subject to Condemnation, if an Event of Default
shall have occurred hereunder and be continuing:

(a)           Beneficiary shall be entitled to all Proceeds of such Condemnation
made or granted to Trustor and shall be entitled, at Beneficiary’s option, to
commence, appear in and prosecute in its own name any action or proceedings. 
All such Proceeds shall be deemed assigned to Beneficiary to the extent of any
sums then secured by this Deed of Trust, and Trustor agrees to execute such
further assignments of the Proceeds as Beneficiary or Trustee may require.


(b)           Beneficiary shall apply all such Proceeds, after deducting
therefrom all costs and expenses (regardless of the particular nature thereof
and whether incurred with or without suit), including reasonable attorneys’
fees, incurred by it in connection with the collection of such Proceeds, to the
Obligations secured by this Deed of Trust, in such order as Beneficiary may
determine in its sole discretion.  Unless otherwise required by applicable law,
such application or release shall not, by itself, cure or waive any Event of
Default hereunder or notice of default under this Deed of Trust or any other
Loan Document or invalidate any act done pursuant to such notice.

2.5.4        Application of Proceeds; Partial Taking.  If an Event of Default
shall not have occurred hereunder and be continuing and in the event of a
Condemnation of less than all or substantially all of the Land and/or
Improvements, the following provisions shall apply:

(a)           In the event that such Proceeds are in an amount less than
$50,000, Trustor shall be entitled to receive all such Proceeds and to apply
such Proceeds to the payment of the costs and expenses of repairing and
restoring the Premises.

(b)           In the event that such Proceeds are in the amount of $50,000 or
more, the Proceeds shall be paid to and shall be disbursed by Beneficiary in the
same manner, for the same purposes and subject to the same requirements as are
applicable to insurance proceeds pursuant to the provisions of
Section 2.4.2(a)-(d) above.

2.5.5        Right to Participate.  If:  (l) an Event of Default shall have
occurred and be continuing hereunder; or (2) all or substantially all of the
Premises have been taken by Condemnation and the Proceeds thereof are reasonably
estimated to be equal to or less than the amount then due to Beneficiary by
Trustor, Beneficiary shall have the right to settle, adjust or compromise any
claim in connection with a Condemnation of the Land and/or Improvements.  In the
event of a Condemnation of less than all or substantially all of the Land and/or
Improvements and if an Event of Default shall not have occurred hereunder and be
continuing then:  (A) Trustor may settle, adjust or compromise any claim which
is reasonably expected to be in an amount less than $50,000; and (B) with
respect to any claim which is reasonably expected to be in the amount of $50,000
or more, Beneficiary and Trustor shall each consult and cooperate with the other
and each shall be entitled to participate in all meetings and negotiations with
respect to the settlement of such claim.  Trustor at its expense shall deliver
to Beneficiary copies of all papers served in connection with such
Condemnation.  Any adjustment or settlement by Trustor of any claim which is in
an amount in excess of $50,000 shall be subject to the approval of Beneficiary.


2.5.6        Effect on the Indebtedness.  Notwithstanding any Condemnation,
taking or other proceeding referred to in this Section causing injury to or
decrease in value of the Premises (including a change in grade of any street),
or any interest therein, Trustor shall continue to pay and perform the
Obligations as provided herein.  Any reduction in the Obligations resulting from
the application to the Obligations of any proceeds, judgments, decrees or awards
pursuant to Section 2.5.3 or 2.5.4 shall be deemed to take effect only on the
date of receipt by Beneficiary of such proceeds, judgments, decrees or awards
and their application against the Obligations, and the amount of all installment
payments of the Obligations which thereafter become due shall be reduced and
recalculated pro rata; provided that if prior to the receipt by Beneficiary of
such proceeds, judgments, decrees or awards the Mortgaged Property shall have
been sold on foreclosure of this Deed of Trust, or shall have been transferred
by deed in lieu of foreclosure of this Deed of Trust, Beneficiary shall have the
right to receive the same to the extent of any deficiency following such sale,
with legal interest thereon together with attorneys’ fees and disbursements
incurred by Trustee and Beneficiary in connection with the collection thereof.

2.6           Liens and Liabilities.

2.6.1        Discharge of Liens.  Trustor will pay, bond or otherwise discharge,
from time to time when the same shall become due, all claims and demands of
mechanics, materialmen, laborers and others which, if unpaid, might result in,
or permit the creation of, a lien on the Land and/or the Improvements, or on the
revenues, rents, issues, income or profits arising therefrom and, in general,
Trustor shall do, or cause to be done, at Trustor’s sole cost and expense,
everything necessary to fully preserve the lien and priority of this Deed of
Trust; provided, however, that Trustor shall not be obligated to pay, bond or
discharge such claim or demand if payment is not yet due under the contract
which is the foundation of such claim or demand; and provided further that so
long as an Event of Default shall not have occurred and be continuing hereunder,
Trustor shall have the right to contest or object to the amount or validity of
any such claim and demand by appropriate administrative or judicial proceedings,
in which event, the following provisions shall apply:

(a)           Trustor shall give Beneficiary written notice of Trustor’s intent
to so contest or object to such claim or demand.

(b)           Trustor shall thereafter diligently proceed to cause such claim or
demand to be removed and discharged.

(c)           Trustor, if requested by Beneficiary, shall deposit with
Beneficiary a bond or other assurance reasonably satisfactory to Beneficiary in
such amounts as Beneficiary shall reasonably require, but not more than 150% of
the amount of the claim(s) or demand(s) plus costs, expenses, including
reasonable attorneys’ fees, and interest.

2.6.2        Creation of Liens.  Except as otherwise set forth herein, Trustor
will not, without Beneficiary’s consent, create, place or permit to be created
or placed, or through any act or failure to act, acquiesce in the placing of, or
allow to remain, any deed of trust, mortgage, voluntary or involuntary lien,
whether statutory, constitutional or contractual (except for Impositions (as
hereinafter defined) which are not yet due and payable), security interest,
encumbrance or charge, or conditional sale or other title retention document,
against or covering the Land and/or the Improvements, prior to, on a parity with
or subordinate to the lien of this Deed of Trust.  If any of the foregoing
becomes attached to the Land and/or the Improvements without such consent,
Trustor will promptly cause the same to be discharged and released.


2.6.3        No Consent.  Nothing in the Loan Documents shall be deemed or
construed in any way as constituting the consent or request by Trustee or
Beneficiary, express or implied, to any contractor, subcontractor, laborer,
mechanic or materialman for the performance of any labor or the furnishing of
any material for any improvement, construction, alteration or repair of the Land
and/or the Improvements.  Trustor further agrees that neither Trustee nor
Beneficiary stands in any fiduciary relationship to Trustor.

2.7           Taxes and Other Charges.

2.7.1        Taxes on the Premises.  Trustor will pay prior to delinquency, all
taxes, assessments, water and sewer rents, rates, charges and assessments,
levies, permits, inspection and license fees and other governmental and
quasi-governmental charges, general and special, ordinary and extraordinary,
foreseen and unforeseen, heretofore or hereafter assessed, levied or otherwise
imposed against or upon, or which may become a lien upon, the Premises, the
revenues, rents, issues, income and profits of the Premises or arising in
respect of the occupancy, use or possession thereof (collectively,
“Impositions”).  Trustor will also pay any penalty, interest or cost for
non-payment of Impositions which may become due and payable, and such penalties,
interest or cost shall be included within the term Impositions.

2.7.2        Receipts.  Unless Trustor is making monthly deposits pursuant to
Section 2.8 or unless Beneficiary otherwise directs, Trustor will furnish to
Trustee and Beneficiary upon Trustee’s or Beneficiary’s request, proof of
payment at the time same is made, and thereafter, upon receipt, validated
receipts showing payment in full of all Impositions.

2.7.3        Income and Other Taxes Imposed on Trustor.  Trustor will promptly
pay all income, franchise and other taxes owing by Trustor the nonpayment of
which would result in a lien against the Premises or otherwise diminish or
impair the security of this Deed of Trust, and any stamp taxes which may be
required to be paid in connection with this Deed of Trust, together with any
interest or penalties thereon.

2.7.4        Recording Fees and Other Taxes Imposed on Trustee or Beneficiary. 
Trustor will pay any and all taxes, charges, filing, registration and recording
fees (other than income, franchise, license, withholding and doing business
taxes), imposed upon Trustee or Beneficiary by reason of or in connection with
the execution, delivery and/or recording of the Loan Documents or the ownership
of this Deed of Trust or any instrument supplemental hereto, any security
instrument with respect to any Equipment or any instrument of further assurance,
and shall pay all corporate stamp taxes required to be paid in connection with
the Obligations.

2.7.5        Reimbursement for Certain Taxes and Costs.  In the event of the
enactment of or change in (including a change in interpretation of) any
applicable law (1) deducting or allowing Trustor to deduct from the value of the
Premises for the purpose of taxation any lien or security interest thereon, or
(2) subjecting Trustee and/or Beneficiary to any tax measured by or based on in
whole or in part the indebtedness secured hereby, and the result is to increase
the taxes imposed upon Trustee and/or Beneficiary or to reduce the amount of any
payments receivable hereunder, then, and in anysuch event, Trustor shall, on
demand, pay to Trustee and Beneficiary additional amounts to compensate for such
increased costs or reduced amounts, provided that Trustor shall have the right
to prepay the Obligations, or any portion thereof, in accordance with the
provisions of the Note, and, provided, further, that if any such payment or
reimbursement shall be unlawful or would constitute usury or render the
Obligations wholly or partially usurious under applicable law, then Beneficiary
may, at its option, declare the Obligations immediately due and payable or
require Trustor to pay or reimburse Trustee and Beneficiary for payment of the
lawful and non-usurious portion thereof.


2.7.6        Right to Contest Taxes.  Notwithstanding anything set forth herein,
so long as an Event of Default shall not have occurred hereunder and be
continuing, Trustor shall have the right to contest or object to the amount or
validity of any Imposition by appropriate legal proceedings so long as
(i) Trustor notifies Beneficiary of Trustor’s intent to contest such Imposition;
(ii) Trustor shall provide Beneficiary with evidence reasonably satisfactory to
Beneficiary that such proceedings shall operate to prevent the sale of the
Mortgaged Property or any portion thereof; (iii) Trustor shall have furnished
Beneficiary with a bond or other assurances reasonably satisfactory to
Beneficiary sufficient to satisfy such Imposition; and (iv) upon any final
determination of such contest which is not appealable or is not being appealed
by Trustor, Trustor shall pay the amount of such Imposition then due.

2.8           Tax and Insurance Deposits.

2.8.1        Amount of Deposits.  Upon the occurrence of an Event of Default
hereunder, and during the continuance thereof, in order to more fully protect
the security herein described, Beneficiary may at any time require that Trustor
thereafter deposit and Trustor shall thereafter deposit each month with
Beneficiary or any loan servicer or financial institution pursuant to
Section 2.8.5 (the “Depository”), an amount equal to one-twelfth (1/12) of the
estimated annual (i) Impositions; (ii) premiums for insurance required under
Section 2.3; and (iii) other charges imposed upon the Land and/or the
Improvements.  In addition, if required by Beneficiary, Trustor shall also
deposit with the Beneficiary or Depository, as Beneficiary may direct, a sum of
money which, together with the aforesaid monthly installments, will be
sufficient to make each of said payments of insurance premiums at least thirty
(30) days before such payments are due.  If the amount of any such payments is
not ascertainable at the time any such deposit is required to be made, the
deposit shall be made on the basis of Beneficiary’s reasonable estimate thereof,
and, when such amount becomes fixed for the then current year, Trustor shall
promptly deposit any deficiency with Beneficiary or the Depository, as
Beneficiary shall direct.

2.8.2        Use of Deposits.  Funds so deposited shall, until so applied,
constitute additional security for the Obligations (provided that such funds
shall only be used to pay Impositions and premiums for insurance required under
Section 2.3), shall be held by Beneficiary or the Depository free of trust and
without interest (except to the extent required by applicable law), may be
commingled with other funds of Beneficiary or the Depository, and shall be
applied in payment of the aforesaid amounts prior to their becoming delinquent,
but only to the extent that Beneficiary or the Depository shall have such funds
on hand, provided that Beneficiary or the Depository shall have no obligation to
use said funds to pay (i) any installment or Impositions prior to the last day
on which payment thereof may be made without penalty or interest or to pay any
insurance premium prior to the due date thereof, or (ii) any of the aforesaid
amounts unless Trustor shall have furnished Beneficiary (and the Depository, if
applicable), the bills or invoices therefor in sufficient time to pay the same
before any penalty or interest attaches and before said policies of insurance
lapse, as the case may be.


2.8.3        Transfer of Deed of Trust.  Upon an assignment or other transfer of
this Deed of Trust, Beneficiary or Depository shall notify Trustor and shall pay
over the balance of such deposits in its possession to the assignee or other
successor, and Beneficiary or the Depository shall thereupon be completely
released from all liability with respect to such deposits and Trustor or the
owner of the Premises shall look solely to the assignee or transferee with
respect thereto.  This provision shall apply to every transfer of such deposits
to a new assignee or transferee.

2.8.4        Transfer of the Premises.  Subject to Article 5 hereof, transfer of
record title to the Premises or any portion thereof shall automatically transfer
to the new owner the beneficial interest in any deposits under this Section. 
Upon full payment and satisfaction of this Deed of Trust or, at Beneficiary’s
option, at any prior time, the balance of amounts deposited in the Beneficiary’s
or the Depository’s possession shall be paid over to the record owner of the
Premises, and no other party shall have any right or claim thereto in any event.

2.8.5        Depository.  At Beneficiary’s request, Trustor agrees that in lieu
of Beneficiary’s holding such deposits, Trustor shall, at Trustor’s expense,
make the aforesaid deposits with such mortgage banker, bank or financial
institution doing business in Texas as Beneficiary may from time to time
designate.

2.9           Inspection.  Subject to compliance by Beneficiary and/or Trustee
with any provisions of the Leases or of applicable law establishing the security
of certain work areas on the Premises, Trustor will allow Trustee and
Beneficiary and their authorized representatives to enter upon and inspect the
Premises at all reasonable times and upon reasonable notice to provide assurance
that Trustor is in compliance with Section 2.2 hereof, and will assist Trustee,
Beneficiary and such representatives in effecting said inspection.

2.10         Estoppel Certificates.  Trustor, within ten (10) days after
Beneficiary’s request, shall furnish to Beneficiary a written statement, duly
acknowledged, certifying to Beneficiary and/or any proposed assignee of
Beneficiary’s interest in this Deed of Trust, and/or any other party designated
by Beneficiary, as to (a) the amount of the Obligations then owing under this
Deed of Trust, (b) the terms of payment and maturity date of the Obligations,
(c) the date to which interest has been paid under the Note, (d) whether any
offsets or defenses exist against the Obligations and, if any are alleged to
exist, a detailed description thereof, (e) a certified current rent roll of the
Property, (f) the date to which the Rent, additional rent and other charges
under the Leases have been paid, (g) whether or not any of the tenants under the
Leases are in default under the Leases, and, if any of the tenants are in
default, setting forth the specific nature of all such default, and (h) as to
any other matters reasonably requested by Beneficiary and reasonably related to
the Leases, the Obligations, the Mortgaged Property or this Deed of Trust.


ARTICLE 3
ASSIGNMENT OF RENTS AND OTHER SUMS UNDER THE LEASES

3.1           Deleted Intentionally.

ARTICLE 4
ADDITIONAL ADVANCES; EXPENSES; INDEMNITY

4.1           Additional Advances and Disbursements.  Trustor agrees that if an
Event of Default occurs hereunder and is continuing with respect to any
obligations hereunder to pay any amount or to perform any action, including,
without limitation, its obligation under Section 2.7 to pay Impositions and
under Section 2.3 to procure, maintain and pay premiums on the insurance
policies referred to therein, then Trustee and/or Beneficiary shall have the
right, but not the obligation, in Trustor’s name or in its or their own name,
and without notice to Trustor, to advance all or any part of such amounts or to
perform any or all such actions, and, for such purpose, Trustor expressly grants
to Trustee and Beneficiary, in addition and without prejudice to any other
rights and remedies hereunder, the right to enter upon and take possession of
the Premises in accordance with applicable law to such extent and as often as
either of them may deem necessary or desirable to prevent or remedy any such
default.  Except as otherwise provided by law, no such advance or performance
shall be deemed to have cured such default by Trustor or any Event of Default
with respect thereto.  All sums advanced and all expenses incurred by Trustee
and/or Beneficiary in connection with such advances or actions, and all other
sums advanced or expenses incurred by Beneficiary hereunder or under applicable
law (whether required or optional and whether indemnified hereunder or not)
shall be part of the Obligations, shall bear interest at the Default Rate from
the date of disbursement until paid (as defined in the Note) and shall be
secured by this Deed of Trust.  Trustee and/or Beneficiary, upon making any such
advance, shall be subrogated to all of the rights of the person receiving such
advance.

4.2           Other Expenses.

4.2.1        Trustor will pay or, on demand, reimburse Trustee and Beneficiary
for the payment of, all recording and filing fees, abstract fees, title
insurance premiums and fees, Uniform Commercial Code search fees, escrow fees,
reasonable attorneys’ fees and disbursements and all other reasonable costs and
expenses incurred by Trustor, Trustee and/or Beneficiary in connection with the
granting, administration, enforcement and closing (including the preparation of
the Loan Documents) of the transactions contemplated hereunder or under the
other Loan Documents, or otherwise attributable or chargeable to Trustor as
owner of the Mortgaged Property.  Notwithstanding anything to the contrary
contained herein in this Section 4.2.1, the provisions of this Section 4.2 shall
not be deemed or construed to authorize Beneficiary to undertake, exercise or
perform any action in the administration of the transactions contemplated
hereunder not otherwise (i) authorized by the terms of this Deed of Trust or the
Loan Documents or (ii) permitted under applicable law to be undertaken,
exercised or performed by a trust deed beneficiary to protect the security
afforded by a deed of trust upon real property.

4.2.2        Trustor will pay or, on demand, reimburse Trustee and Beneficiary
for the payment of any costs or expenses (including attorneys’ fees and
disbursements) incurred or expended in connection with or incidental to (i) any
default or Event of Default by Trustor hereunder or under the Loan Documents or
(ii) the exercise or enforcement by or on behalf of Trustee and/or Beneficiary
of any of their rights or remedies or Trustor’s obligations under this Deed of
Trust or under the other Loan Documents, including the enforcement, compromise
or settlement of this Deed of Trust or the Obligations or the defense or
assertion of the rights and claims of Trustee and Beneficiary hereunder in
respect thereof, by litigation or otherwise.  All of the foregoing costs and
expenses must be paid to Beneficiary as part of any reinstatement tendered under
this Deed of Trust.


4.3           Indemnity.

4.3.1        Trustor agrees to indemnify and hold harmless Trustee and
Beneficiary from and against any and all losses, liabilities, suits,
obligations, fines, damages, judgments, penalties, claims, charges, costs and
expenses (including attorneys’ fees and disbursements) which may be imposed on,
incurred or paid by or asserted against Trustee and/or Beneficiary by reason or
on account of, or in connection with, (i) any willful misconduct of Trustor or
any default or Event of Default by Trustor hereunder or under the other Loan
Documents, (ii) Trustee’s and/or Beneficiary’s good faith and commercially
reasonable exercise of any of their rights and remedies, or the performance of
any of their duties, hereunder or under the other Loan Documents to which
Trustor is a party, (iii) the construction, reconstruction or alteration of the
Premises, (iv) any negligence of Trustor, or any negligence or willful
misconduct of any lessee of the Premises, or any of their respective agents,
contractors, subcontractors, servants, employees, licensees or invitees, or
(v) any accident, injury, death or damage to any person or property occurring
in, on or about the Premises or any street, drive, sidewalk, curb or passageway
adjacent thereto, except for the willful misconduct or gross negligence of the
indemnified person.  Any amount payable to Trustee or Beneficiary under this
Section 4.3 shall be due and payable within ten (10) days after demand therefor
and receipt by Trustor of a statement from Trustee, Beneficiary and/or counsel
for Beneficiary setting forth in reasonable detail the amount claimed and the
basis therefor, and such amounts shall bear interest at the Default Rate (as
defined in the Note) from and after the date such amounts are paid by
Beneficiary or Trustee until paid in full by Trustor.

4.3.2        Trustor’s obligations under this Section shall not be affected by
the absence or unavailability of insurance covering the same or by the failure
or refusal by any insurance carrier to perform any obligation on its part under
any such policy of covering insurance.  If any claim, action or proceeding is
made or brought against Trustee and/or Beneficiary which is subject to the
indemnity set forth in this Section, Trustor shall resist or defend against the
same, if necessary in the name of Trustee and/or Beneficiary, by attorneys for
Trustor’s insurance carrier (if the same is covered by insurance) or otherwise
by attorneys approved by Beneficiary.  Notwithstanding the foregoing, Trustee
and Beneficiary, in their discretion, may engage their own attorneys to resist
or defend, or assist therein, and Trustor shall pay, or, on demand, shall
reimburse Trustee and Beneficiary for the payment of, the reasonable fees and
disbursements of said attorneys.


4.3.3        Trustor shall indemnify and save and hold harmless Beneficiary and
its successors and assigns for, from and against all claims, liabilities,
proceedings, suits, losses, damages (including punitive damages), judgments and
environmental response and clean-up costs, fines, penalties and expenses
(including reasonable counsel fees, costs and expenses incurred in investigating
and defending against the assertion of any such liabilities, regardless of their
merit), which may be asserted against, sustained, suffered or incurred by
Beneficiary or its successors and assigns because of the existence of any toxic
or hazardous material, substance, waste, pollutant or contaminant or arising
from any other violation of any governmental law, regulation or requirement now
or hereafter in effect relating to human health or the safety or protection of
the environment.  This indemnity shall include claims asserted by any federal,
state or local governmental agency or any private party and shall continue in
effect following any release and reconveyance of this Deed of Trust or
foreclosure or other realization upon the security by Beneficiary or its
successors and assigns, or any conveyance in lieu of such foreclosure or other
realization.

ARTICLE 5
SALE OR TRANSFER OF THE PREMISES

5.1           Continuous Ownership:  Due on Sale Clause.

5.1.1        Trustor acknowledges that the continuous ownership of the Premises
by Trustor is a material inducement to Beneficiary’s agreement to enter into the
transactions hereinabove described and Beneficiary’s agreement in connection
with the Obligations.  Trustor agrees that, except as otherwise provided herein
or in the other Loan Documents, Trustor will not, whether voluntarily or
involuntarily, (w) sell, grant, convey, assign, further encumber, otherwise
transfer by operation of law or otherwise (collectively, “Transfer”), (x) permit
to be the subject of a Transfer, (y) enter into an agreement to Transfer, or
(z) grant an option which or take any action which pursuant to the terms of any
agreement to which Trustor is a party may result in a Transfer of, the Land or
the Improvements, or any legal, beneficial or equitable interest therein.

Any person or legal representative of Trustor to whom Trustor’s interest in the
Premises passes by operation of law, or otherwise, shall be bound by the
provisions of this Deed of Trust.

5.1.2        The provisions of this Section shall apply to each and every such
Transfer of all or any portion of the Premises or any legal or equitable
interest therein, regardless of whether or not Beneficiary has consented to, or
waived by its action or inaction its rights hereunder with respect to any
previous Transfer of all or any portion of the Premises or any legal or
equitable interest therein.

5.1.3        In the event that Trustor shall Transfer the Premises or any legal,
beneficial or equitable interest therein, or cause or permit to occur any of the
other transactions described in Section 5.1.1, without Beneficiary’s prior
written consent, Beneficiary may elect to declare the Obligations, together with
any other sums secured hereby, immediately due and payable.  Beneficiary may
withhold its consent to any proposed Transfer for any reason, including the
failure of the prospective transferee of the Premises to reach an agreement in
writing with Beneficiary increasing the interest payable on the Obligations to
such rate as Beneficiary shall request.


ARTICLE 6
DEFAULTS AND REMEDIES

6.1           Events of Default.  The term “Event of Default”, as used in this
Deed of Trust, shall mean the occurrence of any of the following events (after
any applicable notice to Trustor and the expiration of any applicable period of
grace specifically set forth herein or in any written agreement between Trustor
and Beneficiary):

6.1.1        Trustor shall fail to make any payment (whether of principal,
interest, expenses, fees or otherwise) required to be made to Beneficiary under
the Note, this Deed of Trust, or any of the other Loan Documents when due,
whether by acceleration or otherwise; or

6.1.2        Any representation, warranty or statement made by Trustor (or any
of its representatives) in this Deed of Trust or in any other Loan Document or
in any certificate or other document delivered under any of the Loan Documents
or in any application or commitment for the loan evidenced by the Note shall
have been incorrect in any material respect when made; or

6.1.3        Any one or more of the following occurs with respect to Trustor,
any guarantor of the Obligations or any other person liable for any of the
Obligations:

(a)           A general assignment by any such person for the benefit of
creditors; or

(b)           The filing of a voluntary petition in bankruptcy, insolvency,
reorganization, or liquidation, or any other petition under any section or
chapter of the Bankruptcy Code or any similar law, whether state, federal, or
otherwise, for the relief of debtors; or

(c)           The filing of any involuntary petition or any other petition
against any such person under any section or chapter of the Bankruptcy Code, or
any similar law, whether state, federal, or otherwise, relating to insolvency,
reorganization, or liquidation, or for the relief of debtors, by the creditors
of such person, said petition remaining undischarged for a period of ninety (90)
days; or

(d)           The appointment by any court of a receiver or similar official to
take possession of the Premises (or any portion thereof) or any property or any
asset or assets of any such person, said receivership remaining undischarged for
a period of ninety (90) days; or

(e)           The application by any such person or the consent or acquiescence
by any such person to an application for the appointment of a custodian,
receiver, conservator, trustee, or similar official for such person or for a
substantial part of the property or business of any of them; or


(f)            Attachment, execution or judicial seizure (whether by enforcement
of money judgment, by writ or warrant of attachment, or by any other process) of
the Premises or of all or any part of the assets of any such person, such
attachment, execution or other seizure remaining undismissed or undischarged for
a period of ninety (90) days after the levy thereof, or, in any event, later
than five (5) days prior to the date of any proposed sale thereunder; or

(g)           The admission in writing by any such person of its inability to
pay its debts or perform its obligations as they become due; or

(h)           The calling of a meeting of the creditors representing a
significant portion of the liabilities of any such person, for the purpose of
effecting a moratorium, extension or composition of debt or any of the
foregoing; or

6.1.4        Trustor shall fail to pay any indebtedness in excess of $50,000.00
(other than the Obligations) or interest thereon when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise)and such
failure shall continue after the applicable grace period, if any specified in
the agreement or instrument relating to such indebtedness that results in
acceleration of such indebtedness; or any other event of default shall occur
under any agreement, instrument or other document relating to any such
indebtedness if the effect of such default is to be accelerated, or permit the
acceleration of, the maturity of such indebtedness provided however that the
waiver or cure of such event of default under such other agreement shall and be
deemed to cure any Event of Default resulting therefrom; or

6.1.5        Any judgment or order for the payment of money in excess of
$50,000.00 shall be rendered against Trustor and either (i) enforcement,
collection, execution or levy proceedings shall have been commenced on such
judgment, or (ii) there shall be any period of thirty (30) consecutive days
during which a stay of enforcement of such judgment or order, by reason of
supersedes, bond or otherwise, shall not be in effect; or

6.1.6        Any of the Loan Documents shall, as a result of any action taken by
Trustor, cease to create a valid and perfected first priority lien upon any of
the security purported to be covered thereby; or

6.1.7        The occurrence of a default in the performance or observation of
any other provisions of this Deed of Trust or of any of the other Loan
Documents; or

6.1.8        Trustor abandons the Premises or ceases to do business or
terminates its business for any reason whatsoever; or

6.1.9        Trustor shall fail at any time to obtain, provide, maintain, keep
in force or deliver to Trustee or Beneficiary the insurance policies required by
Section 2.3 hereof and such failure shall continue for five (5) days after
written notice; or

6.1.10      Any claim of priority as to this Deed of Trust or any other document
or instrument securing the Obligations by title, lien or otherwise shall be
upheld by any court of competent jurisdiction or shall be consented to by
Trustor, unless Beneficiary shall have received full payment for the entire loss
resulting from such claim; or


6.1.11      The filing of formal charges against Trustor under any federal or
state law for the violation of which law the forfeiture of any property of
Trustor is a potential penalty.

6.2           Remedies.  Upon the occurrence and during the continuance of any
one or more Events of Default, Trustee and/or Beneficiary may (but shall not be
obligated), in addition to any rights or remedies available to them hereunder or
under the other Loan Documents, take such action personally or by their agents
or attorneys, with or without entry, and without notice, demand, presentment or
protest (each and all of which are hereby waived to the extent permitted by law)
as they deem necessary or advisable to protect and enforce Beneficiary’s rights
and remedies against Trustor and in and to the Mortgaged Property, including the
following actions, each of which may be pursued concurrently or otherwise, at
such time and in such order as Trustee and/or Beneficiary may determine, in
their sole discretion, without impairing or otherwise affecting its or their
other rights or remedies:

(a)           Beneficiary may declare the Obligations, including the then unpaid
principal balance on the Note, the accrued but unpaid interest thereon, court
costs and attorney's fees hereunder immediately due and payable, without notice,
presentment, protest, demand or action of any nature whatsoever (each of which
hereby is expressly waived by Trustor), whereupon the same shall become
immediately due and payable.  Additionally, Beneficiary shall not be required to
make any further advances on the Note or other Loan Documents upon the
occurrence of an Event of Default or an event which, with the giving of notice
or passing of time, would constitute an Event of Default.

 

(b)           Beneficiary may enter upon the Mortgaged Property and take
exclusive possession thereof and of all books, records and accounts relating
thereto without notice and without being guilty of trespass, and hold, lease,
manage, operate or otherwise use or permit the use of the Mortgaged Property,
either itself or by other persons, firms or entities, in such manner, for such
time and upon such other terms as Beneficiary may deem to be prudent and
reasonable under the circumstances (making such repairs, alterations, additions
and improvements thereto and taking any and all other action with reference
thereto, from time to time, as Beneficiary shall deem necessary or desirable),
and apply all rents and other amounts collected by Beneficiary in connection
therewith in accordance with the provisions of subsection (h) of this Section
6.2.  Trustor hereby irrevocably appoints Beneficiary as the agent and
attorney–in–fact of Trustor, with full power of substitution, and in the name of
Trustor, if Beneficiary elects to do so, to (i) endorse the name of Trustor on
any checks or drafts representing proceeds of the insurance policies, or other
checks or instruments payable to Trustor with respect to the Mortgaged Property,
(ii) prosecute or defend any action or proceeding incident to the Mortgaged
Property, and (iii) take any action with respect to the Mortgaged Property that
Beneficiary may at any time and from time to time deem necessary or
appropriate.  Beneficiary shall have no  obligation to undertake any of the
foregoing actions, and if Beneficiary should do so, it shall have no liability
to Trustor for the sufficiency or adequacy of any such actions taken by
Beneficiary.


 

(c)           (i)            Beneficiary may, by and through Trustee, or
otherwise, sell or offer for sale the Mortgaged Property in such portions, order
and parcels as Beneficiary may determine, with or without having first taken
possession of same, to the highest bidder for cash at public auction in
accordance with the requirements of Section 51.002 of the Texas Property Code. 
In instances where the Mortgaged Property is located in the State of Texas, such
sale shall be made at the courthouse of the county in which the Mortgaged
Property (or any of that portion thereof to be sold) is located, whether the
parts or parcels thereof, if any, in different counties are contiguous or not
(and without the necessity of having any personal property present at such sale)
in the area designated by the county commissioners for foreclosure sales (or, if
no area has been designated, at the location at the courthouse designated by
Beneficiary by or through Trustee in the written notice hereinafter described)
on the first Tuesday of a month between the hours of 10:00 a.m. and 4:00 p.m.
after advertising the time, place and terms of sale and that portion of the
Mortgaged Property to be sold by posting or causing to be posted written or
printed notice thereof at least twenty-one (21) days before the date of the sale
both at the courthouse door of each county in which the Mortgaged Property is
located and with the county clerk of each county in which the Mortgaged Property
is located, which notice shall be posted at the courthouse door and filed with
the county clerk by the Trustee, or by any person acting for him.  The written
notice shall include the earliest time at which the sale will be held. 
Beneficiary shall serve, or shall cause to be served at least twenty-one (21)
days before the date of sale, written or printed notice of the proposed sale by
certified mail on each debtor obligated to pay the Indebtedness according to the
records of Beneficiary by the deposit of such notice in the United States mail,
postage prepaid and addressed to each debtor at such debtor's last known address
as shown by the records of Beneficiary.  The affidavit of a person knowledgeable
of the facts to the effect that service was completed is prima facie evidence of
service.

 

(ii)           Beneficiary, may, at its option, accomplish all or any of the
aforesaid in such manner as permitted or required by Section 51.002 of the Texas
Property Code relating to the sale of real property or by Chapter 9 of the Texas
Business and Commerce Code relating to the sale of personalty after default by a
debtor  (as said section and chapter now exist or may be hereinafter amended or
succeeded), or by any other present or subsequent articles or enactments
relating to same.  At any such sale:

 

A.            whether made under the power herein contained, the aforesaid
Section 51.002, the Texas Business and Commerce Code, any other legal
requirement or by virtue of any judicial proceedings or any other legal right,
remedy or recourse, it shall not be necessary for Trustee  to have been
physically present, or to have constructive possession of, the Mortgaged
Property (Trustor shall deliver to Trustee any portion of the Mortgaged Property
not actually or constructively possessed by Trustee immediately upon demand by
Trustee), and the title to and right of possession of any such property shall
pass to the purchaser thereof as completely as if the same had been actually
present and delivered to purchaser at such sale;

 

B.            each instrument of conveyance executed by Trustee shall contain a
general warranty of title, binding upon Trustor;


C.            each and every recital contained in any instrument of conveyance
made by Trustee shall conclusively establish the truth and accuracy of the
matters recited therein, including, without limitation, nonpayment of the
Obligations, advertisement and conduct of such sale in the manner provided
herein and otherwise by law and appointment of any successor Trustee hereunder;

 

D.            any and all prerequisites to the validity thereof shall be
conclusively presumed to have been performed;

 

E.             the receipt by Trustee or of such other party or officer making
the sale of the full amount of the purchase money shall be sufficient to
discharge the purchaser or purchasers from any further obligation for the
payment thereof, and no such purchaser or purchasers, or his or their assigns or
personal representatives, shall thereafter be obligated to see to the
application of such purchase money or be in any way answerable for any loss,
misapplication or nonapplication thereof;

 

F.             to the fullest extent permitted by law, Trustor shall be
completely and irrevocably divested of all of its right, title, interest, claim
and demand whatsoever, either  at law or in equity, in and to the property sold,
and such sale shall be a perpetual bar, both at law and in equity, against
Trustor and against all other persons claiming or to claim the property sold or
any part thereof by, through or under Trustor; and

 

G.            to the extent and under such circumstances as are permitted by
law, Beneficiary may be a purchaser at any such sale. After sale of the
Mortgaged Property, or any portion thereof, Trustor will be divested of any and
all interest and claim thereto, including any interest or claim to all insurance
policies, bonds, loan commitments and other intangible property covered hereby. 
Additionally, Trustor will be considered a tenant at sufferance of the purchaser
of the Mortgaged Property, and said purchaser shall be entitled to immediate
possession thereof, and if Trustor shall fail to vacate the Mortgaged Property
immediately, the purchaser may and shall have the right, without further notice
to Trustor, to go into any justice court in any precinct or county in which the
Mortgaged Property is located and file an action in forcible entry and detainer,
which action shall lie against Trustor or its assigns or legal representatives,
as a tenant at sufferance. This remedy is cumulative of any and all remedies the
purchaser may have hereunder or otherwise.

 

(d)           Upon, or at any time after, commencement of foreclosure of the
lien and security interest provided for herein or any legal proceedings
hereunder, Beneficiary may make application to a court of competent
jurisdiction, as a matter of strict right and without notice to Trustor or
regard to the adequacy of the Mortgaged Property for the repayment of the
Obligations, for appointment of a receiver of the Mortgaged Property, and
Trustor does hereby irrevocably consent to such appointment.  Any such receiver
shall have all the usual powers and duties of receivers in similar cases,
including the full power to rent, maintain and otherwise operate the Mortgaged
Property upon such terms as may be approved by the court, and shall apply such
Rents in accordance with the provisions of subsection (h) of this Section 6.2.

 

(ii)           Beneficiary may exercise any and all other rights, remedies and
recourses granted under the Loan Documents or now or hereafter existing in
equity, at law, by virtue of statute or otherwise.


 

                                (e)           Trustee and Beneficiary shall have
all rights, remedies and recourses granted in the Loan Documents and available
at law or equity (including specifically those granted by the Texas Business and
Commerce Code in effect and applicable to the Property or any portion thereof)
and the same (i) shall be cumulative and concurrent; (ii) may be pursued
separately, successively or concurrently against Trustor, any guarantor of the
Obligations or others obligated under the Note, or against the Mortgaged
Property, or against any one or more of them at the sole discretion of
Beneficiary; (iii) may be exercised as often as occasion therefor shall arise,
it being agreed by Trustor that the exercise or failure to exercise any of the
same shall in no event be construed as a waiver or release thereof or of any
other right, remedy or recourse; and (iv) are intended to be, and shall be,
nonexclusive.

 

                                (f)            To the fullest extent permitted
by law, Trustor hereby irrevocably and unconditionally waives and releases (i)
all benefits that might accrue to Trustor by any present or future laws
exempting the Property from attachment, levy or sale on execution or providing
for any appraisement, valuation, stay of execution, exemption from civil
process, redemption or extension of time for payment; (ii) all notices of any
Event of Default (except as may be specifically provided for under the terms
hereof), presentment, demand, notice of intent to accelerate, notice of
acceleration and any other notice of Beneficiary's or Trustee's election to
exercise or the actual exercise of any right, remedy or recourse provided for
under the Loan Documents; (iii) any right to appraisal or marshalling of assets
or a sale in inverse order of alienation; (iv) the exemption of homestead; and
(v) the administration of estates of decedents, or other matter to defeat,
reduce or affect the right of Beneficiary under the terms of this Instrument to
sell the Mortgaged Property for the collection of the Obligations secured hereby
(without any prior or different resort for collection) or the right of
Beneficiary, under the terms of this Instrument, to receive the payment of the
Indebtedness out of the proceeds of sale of the Property in preference to every
other person and claimant whatever (only reasonable expenses of such sale being
first deducted).  Trustor expressly waives and relinquishes any right or remedy
which it may have or be able to assert by reason of the provisions of Chapter 34
of the Texas Business and Commerce Code pertaining to the rights and remedies of
sureties.

 

                                (g)           Trustor, any guarantor of the
Obligations, and any other party liable on the Obligations shall be liable for
any deficiency remaining in the Obligations subsequent to any sale referenced in
this Section 6.2.

 

                                (h)           Beneficiary shall have the right
to become the purchaser at any sale of the Property hereunder and shall have the
right to be credited on the amount of its bid therefor all of the Obligations
due and owing as of the date of such sale.


 

6.3           Expenses.  If any action is commenced to foreclose this Deed of
Trust, or to enforce any other remedy of Trustee and/or Beneficiary under any of
the Loan Documents, or to otherwise protect Beneficiary’s interests in the
Premises, whether such action is judicial or pursuant to the power of sale
contained herein or otherwise, there shall be added to the Obligations secured
by this Deed of Trust all costs and expenses, including attorneys’ fees,
appraisal fees and environmental audit or assessment fees, plus interest thereon
at the Default Rate (as defined in the Note) from expenditure until paid, in the
commencement and prosecution of such action, whether or not such action results
in a foreclosure sale, foreclosure or other judicial decree or judgment.

6.4           Rights Pertaining to Sales.  Subject to the provisions or other
requirements of law, the following provisions shall apply to any sale or sales
of the Mortgaged Property under or by virtue of this Article 6, whether made
under the power of sale herein granted or by virtue of judicial proceedings or
of a judgment or decree of foreclosure and sale:

6.4.1        Trustee, at the request of Beneficiary, may conduct any number of
sales from time to time.  The power of sale set forth in Section 6.2.4 hereof
shall not be exhausted by any one or more such sales as to any part of the
Mortgaged Property which shall not have been sold, nor by any sale which is not
completed or is defective in Trustee’s or Beneficiary’s opinion, until the
Obligations shall have been paid in full.

6.4.2        Any sale may be postponed or adjourned by public announcement at
the time and place appointed for such sale or for such postponed or adjourned
sale without further notice.

6.4.3        After each sale, Trustee, or an officer of any court empowered to
do so, shall execute and deliver to the purchaser or purchasers at such sale a
good and sufficient instrument or instruments granting, conveying, assigning and
transferring all right, title and interest of Trustor in and to the property and
rights sold and shall receive the proceeds of said sale or sales and apply the
same as herein provided.  Trustee is hereby appointed the true and lawful
attorney-in-fact of Trustor, which appointment is irrevocable and shall be
deemed to be coupled with an interest, in Trustor’s name and stead, to make all
necessary conveyances, assignments, transfers and deliveries of the property and
rights so sold, and for that purpose Trustee may execute all necessary
instruments of conveyance, assignment, transfer and delivery, and may substitute
one or more persons with like power, Trustor hereby ratifying and confirming all
that said attorney or such substitute or substitutes shall lawfully do by virtue
thereof.  Nevertheless, Trustor, if requested by Trustee or Beneficiary, shall
ratify and confirm any such sale or sales by executing and delivering to Trustee
or such purchaser or purchasers all such instruments as may be advisable, in
Trustee’s or Beneficiary’s judgment, for the purposes as may be designated in
such request.

6.4.4        Any and all statements of fact or other recitals made in any of the
instruments referred to in Section 6.4.3 given by Trustee and/or Beneficiary as
to nonpayment of the Obligations, or as to the occurrence of any Event of
Default, or as to Beneficiary having declared all or any of the Obligations to
be due and payable, or as to the request to sell, or as to notice of time, place
and terms of sale and of the property or rights to be sold having been duly
given, or as to the refusal, failure or inability to act of Trustee, or as to
the appointment of any substitute or successor Trustee, or as to any other act
or thing having been duly done by Trustor, Beneficiary, or by such Trustee,
shall be taken as conclusive and binding against all persons as to evidence of
the truth of the facts so stated and recited.  Trustee and/or Beneficiary may
appoint or delegate any one or more persons as agent to perform any act or acts
necessary or incident to any sale so held, including the posting of notices and
the conduct of sale, but in the name and behalf of Trustee or Beneficiary, as
applicable.


6.4.5        The receipt of Trustee for the purchase money paid at any such
sale, or the receipt of any other person authorized to receive the same, shall
be sufficient discharge therefor to any purchaser of any property or rights sold
as aforesaid, and no such purchaser, or its representatives, grantees or
assigns, after paying such purchase price and receiving such receipt, shall be
bound to see to the application of such purchase price of any part thereof upon
or for any trust or purpose of this Deed of Trust or, in any manner whatsoever,
be answerable for any loss, misapplication or non-application of any such
purchase money, or part thereof, or be bound to inquire as to the authorization,
necessity, expediency or regularity of any such sale.

6.4.6        Any such sale or sales shall operate to divest all of the estate,
right, title, interest, claim and demand whatsoever, whether at law or in
equity, of Trustor in and to the properties and rights so sold, and shall be a
perpetual bar both at law and in equity against Trustor and any and all persons
claiming or who may claim the same, or any part thereof or any interest therein,
by, through or under Trustor to the fullest extent permitted by applicable law.

6.4.7        Upon any such sale or sales, Beneficiary may bid for and acquire
the Mortgaged Property and, in lieu of paying cash therefor, may make settlement
for the purchase price by crediting against the Obligations the amount of the
bid made therefor, after deducting therefrom the expenses of the sale, the cost
of any enforcement proceeding hereunder and any other sums which Trustee or
Beneficiary is authorized to deduct under the terms hereof, to the extent
necessary to satisfy such bid.

6.4.8        In the event that Trustor, or any person claiming by, through or
under Trustor, shall transfer or refuse or fail to surrender possession of the
Mortgaged Property after any sale thereof, then Trustor, or such person shall be
deemed a tenant at sufferance of the purchaser at such sale, subject to eviction
by means of forcible entry and detainer proceedings, or subject to any other
right or remedy available hereunder or under applicable law.

6.4.9        Upon any such sale, it shall not be necessary for Trustee,
Beneficiary or any public officer acting under execution or order of court to
have present or constructively in its possession any of the Mortgaged Property.

6.4.10      In the event of any sale referred to in this Section, the entire
Obligations, if not previously due and payable, immediately thereupon shall,
notwithstanding anything to the contrary herein or in the other Loan Documents,
become due and payable.

6.4.11      In the event a foreclosure hereunder shall be commenced by Trustee
at the request of Beneficiary, Trustee or Beneficiary may at any time before the
sale of the Mortgaged Property abandon the sale, and may institute suit for the
collection of the Obligations and for the foreclosure of this Deed of Trust, or
in the event that Trustee or Beneficiary should institute a suit for collection
of the Obligations, and for the foreclosure of this Deed of Trust, Beneficiary
may at any time before the entry of final judgment in said suit dismiss the same
and sell or require Trustee to sell the Mortgaged Property in accordance with
the provisions of this Deed of Trust.


6.5           Application of Proceeds.  The purchase money, proceeds or avails
of any sale referred to in Section 6.4, together with any other sums which may
be held by Trustee or Beneficiary hereunder, whether under the provisions of
this Article 6 or otherwise, shall, except as herein expressly provided to the
contrary, be applied as follows:

First:  To the payment of the costs and expenses of any such sale, including
compensation to Trustee and/or Beneficiary, their agents and counsel, and of any
judicial proceeding wherein the same may be made, and of all expenses,
liabilities and advances made or incurred by Trustee and/or Beneficiary
hereunder, together with interest thereon as provided herein, and all taxes,
assessments and other charges, except any taxes, assessments or other charges
subject to which the Mortgaged Property shall have been sold.

Second:  To the payment in full of the Obligations (including principal,
interest, premium and fees) in such order as Beneficiary may elect.

Third:  To the payment of any other sums secured hereunder or required to be
paid by Trustor pursuant to any provision of the Loan Documents.

Fourth:  To the payment of the surplus, if any, to whomsoever may be lawfully
entitled to receive the same.

6.6           Additional Provisions as to Remedies.

6.6.1        No right or remedy herein conferred upon or reserved to Trustee or
Beneficiary is intended to be exclusive of any other right or remedy, and each
and every such right or remedy shall be cumulative and continuing, shall be in
addition to every other right or remedy given hereunder, or under the other Loan
Documents or now or hereafter existing at law or in equity, and may be exercised
from time to time and as often as may be deemed expedient by Trustee or
Beneficiary.

6.6.2        No delay or omission by Trustee or Beneficiary to exercise any
right or remedy hereunder upon any default or Event of Default shall impair such
exercise, or be construed to be a waiver of any such default or Event of Default
or an acquiescence therein.

6.6.3        The failure, refusal or waiver by Trustee or Beneficiary of its
right to assert any right or remedy hereunder upon any default or Event of
Default or other occurrence shall not be construed as waiving such right or
remedy upon any other or subsequent default or Event of Default or other
occurrence.

6.6.4        Neither Trustee nor Beneficiary shall have any obligation to pursue
any rights or remedies they may have under any other agreement prior to pursuing
their rights or remedies hereunder or under the other Loan Documents.


6.6.5        No recovery of any judgment by Trustee or Beneficiary and no levy
of an execution upon the Mortgaged Property or any other property of Trustor
shall affect, in any manner or to any extent, the lien of this Deed of Trust
upon the Mortgaged Property, or any liens, rights, powers or remedies of Trustee
or Beneficiary hereunder, and such liens, rights, powers and remedies shall
continue unimpaired as before.

6.6.6        Beneficiary may resort or cause Trustee to resort to any security
given by this Deed of Trust or any other security now given or hereafter
existing to secure the Obligations, in whole or in part, in such portions and in
such order as Beneficiary may deem advisable, and no such action shall be
construed as a waiver of any of the liens, rights or benefits granted hereunder.

6.6.7        Acceptance of any payment after the occurrence of any default or
Event of Default shall not be deemed a waiver or a cure of such default or Event
of Default, and acceptance of any payment less than any amount then due shall be
deemed an acceptance on account only.

6.6.8        In the event that Trustee or Beneficiary shall have proceeded to
enforce any right or remedy hereunder by foreclosure, sale, entry or otherwise,
and such proceeding shall be discontinued, abandoned or determined adversely for
any reason, then Trustor, Trustee and Beneficiary shall be restored to their
former positions and rights hereunder with respect to the Mortgaged Property,
subject to the lien hereof.

6.6.9        In every instance when a receiver is appointed with respect to all
or any portion of the Mortgaged Property pursuant to Section 6.2.10 above or
otherwise, at Beneficiary’s discretion, the receiver shall be authorized, among
other such duties and powers as may be ordered or granted by the court, to take
possession of the Mortgaged Property; to manage, control and protect the
Mortgaged Property; to collect the rents, issues, profits, revenues, earnings
and income arising therefrom, and to apply the same toward the payment of
expenses, including management and operating expenses, taxes, assessments,
utilities, mortgage payments and insurance premiums of or in connection with the
Mortgaged Property; to maintain the Mortgaged Property in a reasonable state of
repair so that there will be no excessive depreciation or devaluation thereof
arising from lack of prudent management; to enter into such lease agreements or
rental agreements with new tenants for the Mortgaged Property as such receiver
deems reasonable and prudent; to amend, extend or renew existing Leases upon
such terms as such receiver deems reasonable and prudent; to, if necessary,
retain a property management firm to assist in such duties upon such terms as
such receiver deems reasonable and appropriate; to perform appraisals and/or
environmental audits of the Mortgaged Property; and to take such other action as
is necessary in order to provide services to the tenants under any existing or
future Leases or as is necessary to accomplish any of the foregoing.

6.7           Deleted Intentionally.

6.8           Waiver of Rights and Defenses.  To the full extent Trustor may do
so, Trustor agrees with Beneficiary as follows:


6.8.1        Trustor will not at any time, insist on, plead, claim or take the
benefit or advantage of any statute or rule of law now or hereafter in force
providing for any appraisement, valuation, stay, extension, moratorium or
redemption, or of any statute of limitations, and Trustor, for itself and its
heirs, devisees, representatives, successors and assigns, and for any and all
persons ever claiming an interest in the Mortgaged Property (other than
Beneficiary) hereby, to the extent permitted by applicable law, waives and
releases all rights of redemption, valuation, appraisement, notice of intention
to mature or declare due the whole of the Obligations, and all rights to a
marshaling of the assets of Trustor, including the Mortgaged Property, or to a
sale in inverse order of alienation, in the event of foreclosure of the liens
and security interests created hereunder.

6.8.2        Trustor shall not have or assert any right under any statute or
rule of law pertaining to any of the matters set forth in Section 6.8.1, to the
administration of estates of decedents or to any other matters whatsoever to
defeat, reduce or affect any of the rights or remedies of Trustee and
Beneficiary hereunder, including the rights of Trustee and/or Beneficiary
hereunder to a sale of the Mortgaged Property for the collection of the
Obligations without any prior or different resort for collection, or to the
payment of the Obligations out of the proceeds of sale of the Mortgaged Property
in preference to any other person.

6.8.3        If any statute or rule of law referred to in this Section and now
in force, of which Trustor or any of its representatives, successors or assigns
and such other persons claiming any interest in the Mortgaged Property might
take advantage despite this Section, shall hereafter be repealed of cease to be
in force, such statute or rule of law shall not thereafter be deemed to preclude
the application of this Section.

6.8.4        Trustor shall not be relieved of its obligation to pay the
Obligations at the time and in the manner provided herein and in the other Loan
Documents, nor shall the lien or priority of this Deed of Trust or any other
Loan Documents be impaired by any of the following actions, non-actions or
indulgences by Trustee or Beneficiary:

(a)           any failure or refusal by Trustee or Beneficiary to comply with
any request by Trustor (X) to consent to any action by Trustor or (Y) to take
any action to foreclose this Deed of Trust or otherwise enforce any of the
provisions hereof or of the other Loan Documents;

(b)           any release, regardless of consideration, of the whole or any part
of the Mortgaged Property or any other security for the Obligations, or any
person liable for payment of the Obligations;

(c)           any waiver by Beneficiary of compliance by Trustor with any
provision of this Deed of Trust or the other Loan Documents, or consent by
Beneficiary to the performance by Trustor of any action which would otherwise be
prohibited thereunder, or to the failure by Trustor to take any action which
would otherwise be required hereunder or thereunder; and


(d)           any agreement or stipulation between Trustee or Beneficiary and
Trustor, or, with or without Trustor’s consent, between Trustee or Beneficiary
and any subsequent owner or owners of the Mortgaged Property or any other
security for these Obligations, renewing, extending or modifying the time of
payment or the terms of this Deed of Trust or any of the other Loan Documents
(including a modification of any interest rate), and in any such event Trustor
shall continue to be obligated to pay the Obligations at the time and in the
manner provided herein and in the other Loan Documents, as so renewed, extended
or modified, unless expressly released and discharged by Beneficiary.

6.8.5        Regardless of consideration, and without the necessity for any
notice to or consent by the holder of any subordinate lien, encumbrance, right,
title or interest in or to the Mortgaged Property, Beneficiary may release any
person at any time liable for the payment of the Obligations or any portion
thereof or any part of the security held for the Obligations and with the prior
written consent and agreement of Trustor may extend the time of payment or
otherwise modify the terms of this Deed of Trust or of any of the Loan
Documents, including a modification of the interest rate payable on the
principal balance of the Note, without in any manner impairing or affecting this
Deed of Trust, as so extended and modified, as security for the Obligations over
any such subordinate lien, encumbrance, right, title or interest.  Beneficiary
may resort for the payment of the Obligations to any other security held by
Beneficiary (or any trustee for the benefit of Beneficiary) in such order and
manner as Beneficiary in its discretion, may elect.  Beneficiary may take or
cause to be taken action to recover the Obligations, or any portion thereof, or
to enforce any provision hereof or of the other Loan Documents without prejudice
to the right of Beneficiary thereafter to foreclose or cause to be foreclosed
this Deed of Trust.  Beneficiary shall not be limited exclusively to the right
and remedies herein stated but shall be entitled to every additional right and
remedy now or hereafter afforded by law or equity.  The rights of Trustee and
Beneficiary under this Deed of Trust shall be separate, distinct and cumulative
and none shall be given effect to the exclusion of the others.  No act of
Trustee and/or Beneficiary shall be construed as an election to proceed under
any one provision herein to the exclusion of any other provision.

6.9           Exercise by Trustee.  Notwithstanding anything herein to the
contrary, Trustee (a) shall not exercise, or waive the exercise of, any of its
rights or remedies under this Article (other than its right to reimbursement)
except upon the request of Beneficiary, and (b) shall exercise, or waive the
exercise of, any or all of such rights or remedies upon the request of
Beneficiary and at the direction of Beneficiary as to the manner of such
exercise or waiver, provided that Trustee shall have the right to decline to
follow any of such request or direction if Trustee shall be advised by counsel
that the action or proceeding, or manner thereof, so directed may not lawfully
be taken or waived.

ARTICLE 7
DEFEASANCE

7.1           Defeasance.  If all of the Obligations shall be paid as the same
become due and payable, then and in that event only all rights hereunder (except
for the rights and obligations set forth in Section 4.3 hereof) shall terminate
and the Mortgaged Property shall become wholly released and cleared of the
liens, security interests, conveyances and assignments evidenced hereby, upon
receipt by Beneficiary of payment of all Obligations secured hereby.  In such
event Trustee shall at the request of the Trustor, promptly deliver to Trustor,
in recordable form, all such documents as shall be necessary to release the
Mortgaged Property from the liens, security interests, conveyances and
assignments created or evidenced hereby.  Notwithstanding anything in the
preceding sentence to the contrary, Trustee shall so release the Mortgaged
Property only upon the direction of Beneficiary.


ARTICLE 8
ADDITIONAL PROVISIONS

8.1           Provisions as to Payments, Advances.

8.1.1        To the extent that any part of the Obligations is used to pay
indebtedness secured by any outstanding lien, security interest, charge or
encumbrance against the Mortgaged Property that is superior to this Deed of
Trust, or to pay in whole or in part the purchase price therefor, Trustee and
Beneficiary shall be subrogated to any and all rights, security interests and
liens held by any owner or holder of the same, whether or not the same are
released.  Trustor agrees that, in consideration of such payment by Trustee or
Beneficiary, effective upon such payment Trustor shall and hereby does waive and
release all demands, defenses and causes of action for offsets and payments with
respect to the same.

8.1.2        Any payment made under this Deed of Trust by any person at any time
liable for the payment of the Obligations, or by any subsequent owner of the
Mortgaged Property or by any person or entity that might be prejudiced in the
event of a failure to make such payment, or by any partner, stockholder, officer
or director thereof, shall be deemed, as between Trustee or Beneficiary and all
such persons, to have been made on behalf of all such persons.

8.2           Usury Savings Clause.  All agreements in this Deed of Trust and in
the other Loan Documents are expressly limited so that in no contingency or
event whatsoever, whether by reason of advancement or acceleration of maturity
of the Obligations, or otherwise, shall the amount paid or agreed to be paid
hereunder for the use, forbearance or detention of money exceed the highest
lawful rate permitted under applicable usury laws, if any.  If, from any
circumstance whatsoever, fulfillment of any provision of the Loan Documents, at
the time performance of such provision shall be due, shall involve transcending
the limit of validity prescribed by law which a court of competent jurisdiction
may deem applicable hereto, then, ipso facto, the obligation to be fulfilled
shall be reduced to the limit of such validity and if, from any circumstance
whatsoever, Beneficiary shall ever receive as interest an amount which would
exceed the highest lawful rate, the receipt of such excess shall be deemed a
mistake and shall be canceled automatically or, if theretofore paid, such excess
shall be credited against the principal amount of the Obligations to which the
same may lawfully be credited, and any portion of such excess not capable of
being so credited shall be rebated to Trustor.

8.3           Separability.  If all or any portion of any provision of this Deed
of Trust or the other Loan Documents shall be held to be invalid, illegal or
unenforceable in any respect, then such invalidity, illegality or
unenforceability shall not affect any other provision hereof or thereof, and
such provision shall be limited and construed in such jurisdiction as if such
invalid, illegal or unenforceable provision or portion thereof were not
contained herein or therein.


8.4           Notices.  Any notice, demand, consent, approval, direction,
agreement or other communication (any “Notice”) required or permitted hereunder
or under the other Loan Documents shall be in writing and shall be validly given
and effectively served if mailed by United States mail, first class or certified
mail, return receipt requested, postage prepaid, addressed as set forth above to
the person entitled to receive the same.

Any Notice shall be deemed to have been validly given and effectively served
hereunder two (2) days after so mailed.  Any person shall have the right to
specify, from time to time, as its address or addresses for purposes of this
Deed of Trust, any other address or addresses upon giving three (3) days’ notice
thereof to each other person then entitled to receive notices or other
instruments hereunder.

8.5           Right to Deal.  In the event that ownership of the Mortgaged
Property becomes vested in a person other than Trustor, Trustee and Beneficiary
may, without notice to Trustor, deal with such successor or successors in
interest with reference to this Deed of Trust or the Obligations in the same
manner as with Trustor, without in any way vitiating or discharging Trustor’s
liability hereunder or for the payment of the Obligations or being deemed a
consent to such vesting.

8.6           No Merger.

8.6.1        If both the lessor’s and the lessee’s interest under any Lease
shall at any time become vested in any one person, this Deed of Trust and the
lien and security interest created hereby shall not be destroyed or terminated
by the application of the doctrine of merger and, in such event, Trustee and
Beneficiary shall continue to have and enjoy all of the rights and privileges of
Trustee and Beneficiary hereunder as to each separate estate.

8.6.2        Upon the foreclosure of the lien created hereby on the Mortgaged
Property, as herein provided, any Leases then existing shall not be destroyed or
terminated by application of the doctrine of merger or as a matter of law or as
a result of such foreclosure unless Beneficiary or any purchaser at a
foreclosure sale shall so elect by notice to the lessee in question.

8.7           Applicable Law.  THIS DEED OF TRUST SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA WITHOUT GIVING
EFFECT TO ITS LAWS RELATING TO CONFLICTS OF LAWS, EXCEPT TO THE EXTENT THAT THE
LAWS OF THE STATE OF TEXAS MANDATORILY GOVERN THE MANNER OR PROCEDURE FOR THE
CREATION, PERFECTION AND ENFORCEMENT OF THE LIEN CREATED BY THIS DEED OF TRUST
PROVIDED THAT ANY REMEDIES HEREIN PROVIDED WHICH DEED OF TRUST SHALL BE VALID
UNDER THE LAWS OF THE STATE OF TEXAS WHERE PROCEEDINGS FOR THE ENFORCEMENT
HEREOF SHALL BE TAKEN SHALL NOT BE AFFECTED BY ANY INVALIDITY UNDER THE LAWS OF
THE STATE OF CALIFORNIA.


 

8.8           Appointment of Trustee and Beneficiary.  In the event Trustor is
obligated to execute any document or instrument referred to in Section 2.1.2
or 2.1.3 hereof and fails or refuses to do so within 10 days after written
demand by Beneficiary, Trustor hereby appoints each of Trustee and Beneficiary,
severally its attorney-in-fact, which appointment is irrevocable and shall be
deemed to be coupled with an interest, with respect to the execution,
acknowledgment, delivery and filing or recording for and in the name of Trustor
of any of the documents or instruments referred to in Section 2.1.2 or 2.1.3.

8.9           Discretion of Trustee and Beneficiary.  Whenever Trustee’s or
Beneficiary’s judgment, consent or approval is required hereunder for any
matter, such judgment, or the decision as to whether or not to consent to or
approve the same shall be in the reasonable discretion of Trustee or
Beneficiary, as the case may be.  Whenever Trustee or Beneficiary shall have an
option or election under this Deed of Trust, the decision whether or not to
exercise such option or election shall be in the sole and absolute discretion of
Trustee or Beneficiary, as the case may be.

8.10         Provisions as to Covenants and Agreements.  All of Trustor’s
covenants and agreements hereunder shall run with the land and time is of the
essence with respect thereto.

8.11         Matters to be in Writing.  This Deed of Trust cannot be altered,
amended, modified, terminated or discharged except in a writing signed by the
party against whom enforcement of such alteration, amendment, modification,
termination or discharge is sought.  No waiver, release or other forbearance by
Trustee or Beneficiary will be effective against Trustee or Beneficiary unless
it is in a writing signed by Beneficiary, and then only to the extent expressly
stated.

8.12         Construction of Provisions.  The following rules of construction
shall be applicable for all purposes of this Deed of Trust and all documents or
instruments supplemental hereto, unless the context otherwise requires:

8.12.1      All references herein to numbered Articles or Sections or to
lettered Exhibits are references to the Articles and Sections hereof and the
Exhibits annexed to this Deed of Trust, unless expressly otherwise designated in
context.

8.12.2      The terms “include,” “including” and similar terms shall be
construed as if followed by the phrase “without being limited to.”

8.12.3      The term “knowledge” or “to best of knowledge” when and if used in
connection with a representation or warranty made by Trustor means that Trustor
and/or the representatives of Trustor have interviewed such persons,
representatives, and responsible employees of Trustor, and such prior owners and
users of the Mortgaged Property as such representatives have determined are
likely to have knowledge of the matters set forth herein.


8.12.4      The terms “Mortgaged Property” and “Premises” shall be construed as
if followed by the phrase “or any part thereof.”

8.12.5      The term “Obligations” shall be construed as if followed by the
phrase “or any other sums secured hereby, or any part thereof.”

8.12.6      Words of masculine, feminine or neuter gender shall mean and include
the correlative words of the other genders, and words importing the singular
number shall mean and include the plural number, and vice versa.

8.12.7      The term “person” shall include natural persons, firms,
partnerships, limited liability companies, corporations and any other public and
private legal entities.

8.12.8      The term “provisions,” when used with respect hereto or to any other
document or instrument, shall be construed as if preceded by the phrase “terms,
covenants, agreements, requirements, conditions and/or.”

8.12.9      All Article, Section and Exhibits captions herein are used for
convenience and reference only and in no way define, limit or describe the scope
or intent of, or in any way affect, this Deed of Trust.

8.12.10  The cover page of and all recitals set forth in, and all Exhibits to,
this Deed of Trust are hereby incorporated in this Deed of Trust.

8.12.11  All obligations of Trustor hereunder shall be performed and satisfied
by or on behalf of Trustor at Trustor’s sole cost and expense.

8.12.12  The term “Lease” shall mean “tenancy, subtenancy, lease or sublease,”
the term “lessor” shall mean “landlord, sublandlord, owner, lessor and
sublessor” and the terms “lessee” or “tenant” shall mean “tenant, subtenant,
lessee and sublessee.”

8.13         Successors and Assigns.  The provisions hereof shall be binding
upon Trustor and the heirs, devisees, representatives, successors and assigns of
Trustor, including successors in interest of Trustor in and to all or any part
of the Mortgaged Property, and shall inure to the benefit of Trustee,
Beneficiary and their respective heirs, successors, substitutes and assigns. 
All references in this Deed of Trust to Trustor, Trustee or Beneficiary shall be
construed as including all of such other persons with respect to the person
referred to.  Where two or more persons have executed this Deed of Trust, the
obligations of such persons shall be joint and several except to the extent the
context clearly indicates otherwise.

8.14         Request for Notice.  All notices, requests, consents, demands and
other communications required or which any party desires to give hereunder shall
be in writing and shall be deemed sufficiently given or furnished if delivered
by personal delivery, by courier, or by registered or certified United States
mail, postage prepaid, addressed to the party to whom directed at the addresses
specified in this Deed of Trust (unless changed by similar notice in writing
given by the particular party whose address is to be changed) or by telegram,
telex, or facsimile.  Any such notice or communication shall be deemed to have
been given either at the time of personal delivery or, in the case of courier or
mail, as of the date of first attempted delivery at the address and in the
manner provided herein, or, in the case of telegram, telex or facsimile, upon
receipt; provided that, service of a notice required by Texas Property Code
Section 51.002, as amended, shall be considered complete when the requirements
of that statute are met.  Notwithstanding the foregoing, no notice of change of
address shall be effective except upon receipt.


 

8.15         Fixture Filing.  Portions of the Mortgaged Property are goods which
are or are to become fixtures relating to the Land and/or the Premises, and
Trustor covenants and agrees that the filing of this Deed of Trust in the real
estate records of the county where the Premises are located shall also operate
from the time of filing as a fixture filing in accordance with Texas Uniform
Commercial Code.

8.16         Variable Rate.  The Note contains a provision permitting
Beneficiary to adjust the rate of interest on the indebtedness evidenced
thereby.

ARTICLE 9
PROVISIONS AS TO TRUSTEE

9.1           Trustee's Appointment.  Trustee accepts this trust when this Deed
of Trust, duly executed and acknowledged, is made a public record as provided by
law.  Trustee may resign by an instrument in writing addressed to Beneficiary,
or Trustee may be removed at any time with or without cause by an instrument in
writing executed by Beneficiary and duly recorded.  In case of the death,
resignation, removal or disqualification of Trustee or if for any reason
Beneficiary shall deem it desirable to appoint a substitute or successor trustee
to act instead of Trustee herein named or any substitute or successor Trustee,
then Beneficiary shall have the right and is hereby authorized and empowered to
appoint a successor Trustee, or a substitute Trustee, without other formality
than appointment and designation in writing executed and acknowledged by
Beneficiary and the recordation of such writing in the office where this Deed of
Trust is recorded, and the authority hereby conferred shall extend to the
appointment of other successor and substitute Trustees successively until the
Obligations are paid in full or until the Mortgaged Property is sold hereunder. 
Such appointment and designation by Beneficiary shall be full evidence of the
right and authority to make the same and of all facts therein recited.  If such
appointment is executed on behalf of Beneficiary by an officer of Beneficiary,
such appointments shall be conclusively presumed to be executed with authority
and shall be valid and sufficient without proof of any action by the Trustee or
any superior officer of Beneficiary.  Upon the making of such appointment and
designation, all of the estate and title of Trustee in the Mortgaged Property
shall vest in the named successor or substitute Trustee and it shall thereupon
succeed to and shall hold, possess and execute all the rights, powers,
privileges, immunities and duties herein conferred upon Trustee; but,
nevertheless, upon the written request of Beneficiary or of the successor or
substitute Trustee, Trustee ceasing to act shall execute and deliver an
instrument transferring to such successor or substitute Trustee all of the
estate and title in the Mortgaged Property of Trustee so ceasing to act,
together with all the rights, powers, privileges, immunities and duties herein
conferred upon Trustee, and shall duly assign, transfer and deliver any of the
properties and moneys held by said Trustee hereunder to said successor or
substitute Trustee.  All references herein to Trustee shall be deemed to refer
to Trustee (including any successor or substitute, appointed and designated, as
herein provided) from time to time acting hereunder.  Trustor hereby ratifies
and confirms any and all acts which Trustee herein named or its successor or
successors, substitute or substitutes, in this Deed of Trust, shall do lawfully
by virtue hereof.


ARTICLE 10
SPECIAL PROVISIONS

10.1         Non-Monetary Defaults.  Notwithstanding anything to the contrary
contained herein, an Event of Default (as defined in Section 6.1 above) shall
not be deemed to have occurred if any curable default in performance or breach
of any covenant or obligation which cannot be cured by the payment of money
occurs under the Note, this Deed of Trust, or any other Loan Document executed
by Trustor evidencing or securing the indebtedness evidenced by the Note
(“non-monetary default”) and said non-monetary default is cured by Trustor
within thirty (30) days after written notice from Beneficiary to Trustor that
such non-monetary default exists (or, in the event that such non-monetary
default is not reasonably capable of cure within such thirty (30) day period,
Trustor commences to cure same within such thirty (30) day period and/or
thereafter diligently prosecutes such cure to completion in all events within
ninety (90) days).

10.2         Records, Reports and Audits.

10.2.1      Maintenance of Records.  Trustor shall maintain its books and
records in accordance with generally accepted accounting principles, applied on
a consistent basis, and permit Beneficiary to examine and audit Trustor's books
and records at all reasonable times upon advance written notice; provided
however, such examinations and audits shall not unreasonably interfere with
Trustor’s operations, shall be at Beneficiary’s sole expense, and shall occur no
more frequently than twice per year, unless an Event of Default has occurred and
is continuing.

                                10.2.2      Reports; Audits.  Trustor shall
furnish Beneficiary with, as soon as available, but in no event later than one
hundred (100) days after the end of each fiscal year, Trustor's balance sheet
and income statement for the year ended, audited by a certified public
accountant, and containing an unqualified opinion of the accountant. All
financial reports required to be provided under this Deed of Trust shall be
prepared in accordance with generally accepted accounting principles, applied on
a consistent basis, and certified by Trustor as being true and correct.  In
addition, Trustor agrees to provide Beneficiary with copies of all filings
submitted to the Securities and Exchange Commission within ten (10) days of
filing.

 

                10.3         Minimum Ratio.  Trustor shall maintain a ratio, as
of the end of each fiscal year of Trustor, of (x) the sum of Trustor's annual
earning before interest, taxes, depreciation and amortization expenses (but
excluding any non-cash income) less dividends and distributions paid to
shareholders of Trustor, to (y) the amount of current portion of long-term
obligations  plus the amount of the interest expense for the preceding fiscal
year, of 2.00 to 1.00.  Except as provided above, all computations made to
determine compliance with the requirements contained in this paragraph shall be
based on Trustor's most recent annual financial statements, and shall be made in
accordance with generally accepted accounting principles, applied on a
consistent basis, and certified by Borrower as being true and correct.


 

            10.4         Use Of Property.  The Mortgaged Property is not
currently used for agricultural, farming, timber or grazing purposes.  Trustor
warrants that this Deed of Trust is and will at all times constitute a
commercial trust deed, as defined under appropriate state law.

 

 

                10.5         Cross Default.  Concurrently herewith, Beneficiary
and Trustor are negotiating certain documents pertaining to a revolving line of
credit loan which Beneficiary intends to make to Borrower in the maximum amount
of $2,000,000.00 within the next thirty (30) days (“Revolving Loan”).  Any event
of default by Trustor under any of the documents evidencing or securing the
Revolving Loan, if and when entered into, shall constitute an Event of Default
hereunder.

 

                10.6         Tangible Net Worth.  Trustor shall maintain at all
times a “Tangible Net Worth” in excess of $20,000,000.00. The words "Tangible
Net Worth" mean Trustor's Total Shareholders’ Equity, less all intangible assets
(i.e. goodwill, trademarks, patents, copyrights, organizational expenses, and
similar intangible items, but including leaseholds and leasehold improvements)
plus Subordinated Debt. The words “Total Shareholders’ Equity” mean the total
shareholders’ equity as set forth in Trustor’s financial statements as approved
by Beneficiary. The words “Subordinated Debt” mean indebtedness and other
liabilities of Trustor, which have been subordinated by written agreement to
indebtedness owed by Trustor pursuant to a subordination agreement in form and
substance acceptable to Beneficiary.

10.7         Location of Trustor.  For the purposes of enabling Beneficiary to
properly file a UCC-1 financing statement in order to perfect its security
interest in the personal property constituting a portion of the Mortgaged
Property, Trustor hereby represents to Beneficiary that its state of location
(“Location”) is, as of the date hereof, Delaware. Trustor agrees to notify
Beneficiary in writing of its intent to change its Location, including a change
in Location resulting from a reincorporation or reregistration in another State,
or a merger with an entity whose Location is in another State, at least thirty
(30) days prior to any such change in its Location.  Trustor further agrees to
execute any and all documents required by Beneficiary to continue the perfection
of Beneficiary’s security interest in the personal property constituting a
portion of the Mortgaged Property or to perfect a new security interest therein
and hereby specifically authorizes Beneficiary to file or cause to filed an
appropriate financing statement in the state of the new Location.

 

10.8         Counterparts.        This Deed of Trust is being executed in two
counterparts in order to facilitate recordation in the Official Records of
Collin and Dallas Counties.  Said counterparts, when taken together, shall
constitute one instrument.


IN WITNESS WHEREOF, the undersigned has executed this Deed of Trust the day
first set forth above.

 

TRUSTOR:

FRESH CHOICE, INC., a

Delaware corporation

 

By: /S/ David E. Pertl

 

Its: Senior Vice President and CFO

 

 


 

EXHIBIT A

DESCRIPTION OF REAL PROPERTY

 

PARCEL ONE

 

BEING A TRACT OF LAND LOCATED IN THE THOMAS L. CHENWORTH SURVEY, ABSTRACT NO.
273, TOWN OF ADDISON, DALLAS COUNTY, TEXAS, AND FURTHER BEING ALL OF LOT 1,
BLOCK 1, OF THE AMENDED FINAL PLAT OF BELT LINE CENTRE, AN ADDITION TO THE TOWN
OF ADDISON, TEXAS, RECORDED IN VOLUME 92193, PAGE 1795, MAP RECORDS OF DALLAS
COUNTY, TEXAS, AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

BEGINNING AT A POINT ON THE SOUTHERLY LINE OF BELT LINE ROAD (A 100 FOOT
RIGHT-OF-WAY) SAID POINT BEING AT THE NORTHEAST CORNER OF SAID LOT 1 OF THE
AMENDED FINAL PLAT OF BELT LINE CENTRE, AND THE NORTHEAST CORNER OF SAMS CLUB
ADDITION, AN ADDITION TO THE TOWN OF ADDISON, TEXAS, RECORDED IN VOLUME 92109,
PAGE 3987, MAP RECORDS, DALLAS COUNTY, TEXAS, A 3/8 INCH IRON PIN FOUND 9.3 FEET
SOUTH OF THE STREET BACK OF CURB AT CORNER;

 

THENCE SOUTH 00 DEGREES 01 MINUTE 18 SECONDS WEST, ALONG THE EASTERLY LINE OF
SAID LOT 1 AND THE WESTERLY LINE OF SAMS CLUB ADDITION, A DISTANCE OF 389.44
FEET TO A PK NAIL SET AT CORNER;

 

THENCE NORTH 89 DEGREES 58 MINUTES 42 SECONDS WEST, ALONG THE SOUTHERLY LINE OF
SAID LOT 1 AND THE NORTHERLY LINE OF LOT 2 OF SAID AMENDED FINAL PLAT OF BELT
LINE CENTRE, A DISTANCE OF 89.72 FEET TO A PK NAIL SET AT CORNER;

 

THENCE ALONG A COMMON LINE BETWEEN SAID LOTS 1 AND 2 AND AROUND A TANGENT CURVE
TO THE RIGHT HAVING A CENTRAL ANGLE OF 90 DEGREES 33 MINUTES 42 SECONDS, A
RADIUS OF 85.00 FEET AND A CHORD BEARING OF NORTH 44 DEGREES 41 MINUTES 51
SECONDS WEST, AN ARC DISTANCE OF 134.35 FEET TO A PK NAIL SET AT CORNER;

 

THENCE NORTH 00 DEGREES 35 MINUTES 00 SECONDS EAST, ALONG THE WESTERLY LINE OF
SAID LOT 1 AND THE EASTERLY LINE OF LOT 2, A DISTANCE OF 305.30 FEET TO A  POINT
ON THE SAID BELT LINE ROAD SOUTHERLY LINE, AN "X" IN CONCRETE CUT AT CORNER;

 

THENCE SOUTH 89 DEGREES 25 MINUTES 00 SECONDS EAST, ALONG THE SAID BELT LINE
ROAD SOUTHERLY LINE, A DISTANCE OF 171.73 FEET TO THE PLACE OF BEGINNING AND
CONTAINING 66,184 SQUARE FEET OR 1.5194 ACRES OF LAND.


 

PARCEL TWO

 

TRACT I:

 

BEING LOT 5, BLOCK A OF CREEKWALK VILLAGE, AN ADDITION TO THE CITY OF PLANO,
COLLIN COUNTY, TEXAS, ACCORDING TO THE REVISED MAP THEREOF RECORDED IN VOLUME I,
PAGE 345, MAP RECORDS OF COLLIN COUNTY, TEXAS.

 

TRACT II:

 

TOGETHER WITH THE NON-EXCLUSIVE EASEMENTS FOR ROADWAYS, WALKWAYS, INGRESS,
EGRESS AND PARKING PURPOSES OVER AND ACROSS THE COMMON AREA, AS CREATED BY THAT
CERTAIN DECLARATION OF EASEMENTS AND COVENANTS, CONDITIONS AND RESTRICTIONS BY
AND BETWEEN SPRINGCREEK DEVELOPMENT, INC., AND FRESH CHOICE, INC., FILED
05/04/94, RECORDED UNDER CC#94-0043373, LAND RECORDS OF COLLIN COUNTY, TEXAS.


 

[Two Notary Acknowledgments Here]

 